EXHIBIT 10.1

EXCHANGE AGREEMENT
 
 
Dated as of May 15, 2014
 
between
 
EARTHSTONE ENERGY, INC.
 
and


OAK VALLEY RESOURCES, LLC
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 

 ARTICLE I THE EXCHANGE 1





 
 
Section 1.1
The Exchange 
1

 
Section 1.2
Closing 
  1

 

 ARTICLE II THE EXCHANGE CONSIDERATION 1



 
 
Section 2.1
Adjustments 
1

 
Section 2.2
No Dissenters’ Rights 
2

 

 ARTICLE III REPRESENTATIONS AND WARRANTIES OF EARTHSTONE 2

 
 
Section 3.1
Organization 
2

 
Section 3.2
Capitalization of Earthstone 
2

 
Section 3.3
Authority Relative to This Agreement 
3

 
Section 3.4
Noncontravention 
3

 
Section 3.5
Governmental Approvals 
3

 
Section 3.6
Financial Statements 
3

 
Section 3.7
Absence of Undisclosed Liabilities 
4

 
Section 3.8
Absence of Certain Changes 
4

 
Section 3.9
Title to Properties 
4

 
Section 3.10
Compliance With Laws 
5

 
Section 3.11
Tax Matters 
5

 
Section 3.12
Legal Proceedings 
5

 
Section 3.13
Brokerage Fees 
6

 
Section 3.14
Permits 
6

 
Section 3.15
Environmental Matters 
6

 
Section 3.16
Revenue and Expense Information; Records 
6

 
Section 3.17
Commitments 
6

 
Section 3.18
No Alienation 
6

 
Section 3.19
Make-Up Rights 
6

 
Section 3.20
Imbalance 
7

 
Section 3.21
Preferential Rights and Consents to Assign 
7

 
Section 3.22
No Participating Hydrocarbons 
7

 
Section 3.23
Disclosure 
7

 
Section 3.24
Insurance 
7

 
Section 3.25
Employees 
7

 
Section 3.26
Agreements, Contracts and Commitments 
7

 
Section 3.27
Hedging 
8

 
Section 3.28
Regulatory Agencies 
8

 
Section 3.29
Non-Consent 
8

 
Section 3.30
Property Boundaries 
8

 
Section 3.31
Current Payments 
9

 
Section 3.32
No Other Royalties 
9

 
Section 3.33
Reserve Reports 
9

 
Section 3.34
NYSE MKT 
9

 
Section 3.35
SEC Filings 
9

 
Section 3.36
Securities Laws 
10

 
Section 3.37
Sarbanes-Oxley Compliance 
10

 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 3.38
Earthstone Fairness Opinion 
10

 
Section 3.39
Earthstone Rights Agreement 
10

 
Section 3.40
Benefit Plans 
10

 
Section 3.41
No Excess Parachute Payments; Section 162(m) 
11

 

 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF OAK VALLEY  11

 
 
Section 4.1
Organization 
11

 
Section 4.2
Capitalization of Oak Valley and Each Oak Valley Subsidiary 
12

 
Section 4.3
Authority Relative to This Agreement 
13

 
Section 4.4
Noncontravention 
13

 
Section 4.5
Governmental Approvals 
13

 
Section 4.6
Financial Statements 
13

 
Section 4.7
Absence of Undisclosed Liabilities 
14

 
Section 4.8
Absence of Certain Changes 
14

 
Section 4.9
Title to Properties 
14

 
Section 4.10
Compliance with Laws 
15

 
Section 4.11
Tax Matters 
15

 
Section 4.12
Legal Proceedings 
16

 
Section 4.13
Brokerage Fees 
16

 
Section 4.14
Permits 
16

 
Section 4.15
Environmental Matters 
16

 
Section 4.16
Revenue and Expense Information; Records 
16

 
Section 4.17
Commitments 
16

 
Section 4.18
No Alienation 
16

 
Section 4.19
Make-Up Rights 
17

 
Section 4.20
Imbalance 
17

 
Section 4.21
Preferential Rights and Consents to Assign 
17

 
Section 4.22
No Participating Hydrocarbons 
17

 
Section 4.23
Disclosure 
17

 
Section 4.24
Insurance 
17

 
Section 4.25
Employees 
17

 
Section 4.26
Agreements, Contracts and Commitments 
18

 
Section 4.27
Hedging 
18

 
Section 4.28
Regulatory Agencies 
18

 
Section 4.29
Non-Consent 
19

 
Section 4.30
Property Boundaries 
19

 
Section 4.31
Current Payments 
19

 
Section 4.32
No Other Royalties 
19

 
Section 4.33
Reserve Reports 
19

 
Section 4.34
Benefit Plans 
19

 
Section 4.35
Investment Representations 
20

 

 ARTICLE V ADDITIONAL COVENANTS AND AGREEMENTS  20

 
 
Section 5.1
Preparation of the Proxy Statement; Earthstone Stockholder Meeting 
20

 
Section 5.2
Conduct of Business 
21

 
Section 5.3
No Solicitation by Earthstone; Etc 
24

 
Section 5.4
Commercially Reasonable Efforts 
27

 
Section 5.5
Public Announcements 
28

 
Section 5.6
Access to Information; Confidentiality 
28

 
Section 5.7
Notification of Certain Matters 
29

 
Section 5.8
Indemnification and Insurance 
30

 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 5.9
Fees and Expenses 
30

 
Section 5.10
Section 16 Matters 
31

 
Section 5.11
Employee Benefits 
31

 
Section 5.12
Tax Treatment of the Exchange 
31

 
Section 5.13
Oak Valley Agreement 
31

 
Section 5.14
Governance Matters 
31

 
Section 5.15
Notice Required by Rule 14f-1 Under Exchange Act 
31

 
Section 5.16
Registration and Transfers of Exchange Securities 
31

 
Section 5.17
Further Assurances.. 
32

 
Section 5.18
Capital Call.. 
32

 
Section 5.19
New Credit Facility.. 
32

 
Section 5.20
Oak Valley Hedges. 
32

 

 ARTICLE VI CONDITIONS PRECEDENT  32

 
 
Section 6.1
Conditions to Each Party’s Obligation to Effect the Exchange 
32

 
Section 6.2
Conditions to Obligations of Earthstone to Effect the Exchange 
33

 
Section 6.3
Conditions to Obligation of Oak Valley to Effect the Exchange 
33

 
Section 6.4
Frustration of Closing Conditions 
34

 

 ARTICLE VII TERMINATION  34

 
 
Section 7.1
Termination 
34

 
Section 7.2
Effect of Termination 
35

 
Section 7.3
Fees and Expenses 
36

 

 ARTICLE VIII MISCELLANEOUS  36

 
 
Section 8.1
No Survival, Etc 
36

 
Section 8.2
Amendment or Supplement 
37

 
Section 8.3
Extension of Time, Waiver, Etc 
37

 
Section 8.4
Assignment 
37

 
Section 8.5
Counterparts 
37

 
Section 8.6
Entire Agreement; No Third-Party Beneficiaries 
37

 
Section 8.7
Governing Law; Jurisdiction; Waiver of Jury Trial 
37

 
Section 8.8
Specific Enforcement 
38

 
Section 8.9
Notices 
38

 
Section 8.10
Severability 
39

 
Section 8.11
Interpretation 
39

 
Section 8.12
Non-Recourse 
40

 
 
 
iii

--------------------------------------------------------------------------------

 
 
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT, dated as of May 15, 2014 (this “Agreement”), is by and
between Earthstone Energy, Inc., a Delaware corporation (“Earthstone”), and Oak
Valley Resources, LLC, a Delaware limited liability company (“Oak
Valley”).  Earthstone and Oak Valley are sometimes referred to herein
individually as a “Party” and, collectively, as the “Parties.”  Certain terms
used in this Agreement are defined in Annex 1.
 
W I T N E S S E T H:
 
WHEREAS, the Earthstone Board and the Oak Valley Board of Managers,
respectively, have determined that it will be in the best interests of each
Party and its equityholders, and that it will advance the long-term business
interests of the Parties, to engage in a business combination whereby Oak Valley
will contribute the membership interests of the Oak Valley Subsidiaries to
Earthstone in consideration for the issuance of Earthstone common stock, par
value $0.001 per share to Oak Valley (the “Exchange” and the “Earthstone Common
Stock”, respectively); and
 
WHEREAS, subject to the approval of the Earthstone Stockholders, and further
subject to the terms and conditions set forth herein, management of each of the
Parties has determined to enter into the Exchange in accordance with this
Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound,
the Parties agree as follows:
 
ARTICLE I
The Exchange
 
 Section 1.1 The Exchange.  Upon the terms and subject to the conditions of this
Agreement, at Closing, Oak Valley will contribute and transfer all equity
interests in each of the three Oak Valley Subsidiaries to Earthstone and
Earthstone shall issue 9,124,452 shares of Earthstone Common Stock to Oak
Valley, subject to adjustment as provided herein (the “Exchange Consideration”).
 
 Section 1.2 Closing. The Closing shall take place at the offices of Davis
Graham & Stubbs LLP, 1550 17th Street, Suite 500, Denver, Colorado 80202, on the
second (2nd) business day after the satisfaction or waiver of the conditions set
forth in ARTICLE VI (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions), or at such other place, date and time as Earthstone and Oak Valley
shall agree.  The date on which the Closing actually occurs is referred to as
the “Closing Date.”
 
 
ARTICLE II
The Exchange Consideration
 
 Section 2.1 Adjustments.  Notwithstanding any provision of this Agreement to
the contrary (but without in any way limiting the covenants in Section 5.2), if
between the date of this Agreement and the Closing Date the number of
outstanding shares of Earthstone Common Stock shall have been changed into a
different number of shares or a different class by reason of the occurrence or
record date of any dividend, subdivision, reclassification, recapitalization,
split, split-up, share distribution, combination, exchange of shares or similar
transaction, the Exchange Consideration shall be appropriately adjusted to
reflect fully the effect of such dividend, subdivision, reclassification, split,
combination, exchange of shares or similar transaction and to provide Oak Valley
the same economic effect as contemplated by this Agreement prior to such
event.  The Exchange Consideration may be reduced as provided in Section 5.18 or
increased as provided in Section 5.2(b).
 
 
1

--------------------------------------------------------------------------------

 
 
 Section 2.2 No Dissenters’ Rights. .No dissenters’ or appraisal rights shall be
available with respect to the Exchange or the other transactions contemplated
hereby.
 
ARTICLE III
Representations and Warranties of Earthstone
 
Except as disclosed in the disclosure letter delivered by Earthstone to Oak
Valley (the “Earthstone Disclosure Schedule”) prior to the execution of this
Agreement (provided that (i) disclosure in any section of the Earthstone
Disclosure Schedule shall be deemed to be disclosure with respect to any other
section of this Agreement to the extent that it is reasonably apparent on the
face of such disclosure that it is applicable to such other section
notwithstanding the omission of a reference or cross reference thereto and (ii)
the mere inclusion of an item in such Earthstone Disclosure Schedule as an
exception to a representation or warranty shall not be deemed an admission that
such item represents a material exception or material fact, event or
circumstance or that such item has had, would have or would reasonably be
expected to have a Material Adverse Effect), Earthstone represents and warrants
to Oak Valley that:
 
 Section 3.1 Organization. Earthstone is a corporation duly organized, validly
existing and in good standing under the laws of the State of
Delaware.  Earthstone has full power and authority to own, lease or otherwise
hold and operate the Earthstone Properties and to carry on its business as
presently conducted.  Earthstone is duly qualified and in good standing to do
business as a foreign corporation in each jurisdiction in which the conduct or
nature of its business or the ownership, leasing, holding or operating of its
properties makes such qualification necessary, except such jurisdictions where
the failure to be so qualified or in good standing, individually or in the
aggregate, would not have a Material Adverse Effect.
 
 Section 3.2 Capitalization of Earthstone
 
 (a) All of the outstanding shares of Earthstone Common Stock have been duly
authorized and validly issued in accordance with the Certificate of
Incorporation, are fully paid and nonassessable, and, as of the respective dates
of the SEC Filings and Earthstone Financial Statements, were issued and held as
described therein.  On the date hereof, there are 1,737,991 issued and
outstanding shares of Earthstone Common Stock. On the date hereof, Earthstone
has no preferred stock or other equity securities issued or outstanding.
 
 (b) Subject to the receipt of the Earthstone Stockholder Approval, the shares
of Earthstone Common Stock to be issued pursuant to this Agreement will be duly
authorized in accordance with the Certificate of Incorporation, and, when issued
and delivered pursuant to this Agreement in accordance with the terms hereof,
will be validly issued, fully paid and nonassessable and will be issued free and
clear of any lien, claim or Encumbrance.
 
 (c) Except for the shares of Earthstone Common Stock constituting the Exchange
Consideration and outstanding options, warrants or other rights to purchase
Earthstone Common Stock set forth in Earthstone’s Annual Report on Form 10-K for
the year ended March 31, 2013 (the “Annual Report”) or as provided in the
Earthstone Rights Agreement, there are no preemptive rights or other rights to
subscribe for or to purchase any shares of Earthstone Common Stock.  Except for
the shares of Earthstone Common Stock to be issued pursuant to this Agreement or
as set forth on Section 3.2(c) of the Earthstone Disclosure Schedule, as of the
date hereof, there are no shares of Earthstone Common Stock or shares of
Earthstone preferred stock held in the treasury of Earthstone, there are no
outstanding options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, shares of Earthstone Common Stock or other securities of
Earthstone.
 
 
2

--------------------------------------------------------------------------------

 
 
 (d) Subject to the receipt of the Earthstone Stockholder Approval, Earthstone
has all requisite power and authority to issue, exchange and deliver the
Exchange Consideration in accordance with and upon the terms and conditions set
forth in this Agreement.  As of the Closing Date, all corporate action for the
authorization, issuance, exchange and delivery of the Exchange Consideration
shall have been validly taken, and no other authorization by any of such parties
is required therefor.
 
 Section 3.3 Authority Relative to This Agreement. Subject to the receipt of the
Earthstone Stockholder Approval: (i) Earthstone has the full power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby; (ii) the execution, delivery and performance by Earthstone
of this Agreement, and the consummation by it of the transactions contemplated
hereby, have been duly authorized, and no other corporate proceedings on the
part of Earthstone is necessary to authorize the execution, delivery and
performance by Earthstone of this Agreement and the consummation of the
transactions contemplated hereby; and (iii) this Agreement has been duly
executed and delivered by Earthstone and constitutes, and each other agreement,
instrument or document executed or to be executed by Earthstone in connection
with the transactions contemplated hereby has been, or when executed will be,
duly executed and delivered by Earthstone and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of Earthstone
enforceable against Earthstone in accordance with their respective terms, except
that such enforceability may be limited by (A) applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally and (B) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.
 
 Section 3.4 Noncontravention. Except for the receipt of the Earthstone
Stockholder Approval, the required approval of NYSE MKT, and as otherwise
indicated on Section 3.4 of the Earthstone Disclosure Schedule, the execution,
delivery and performance by Earthstone of this Agreement and the consummation by
Earthstone of the transactions contemplated hereby do not and will not
(i) conflict with or result in a violation of any provision of its Certificate
of Incorporation or bylaws, (ii) conflict with or result in a violation of any
provision of, or constitute (with or without the giving of notice or the passage
of time or both) a default under, or give rise (with or without the giving of
notice or the passage of time or both) to any right of termination, cancellation
or acceleration under, any bond, debenture, note, mortgage, indenture, lease,
contract, agreement or other instrument or obligation to which Earthstone is a
party or by which Earthstone or any of its properties may be bound, (iii) result
in the creation or imposition of any Encumbrance upon the properties of
Earthstone or (iv) assuming compliance with the matters referred to in Section
3.5, violate any Applicable Law binding upon Earthstone, except, in the case of
clauses (ii), (iii) and (iv) above, for any such conflicts, violations,
defaults, terminations, cancellations, accelerations or Encumbrances which would
not, individually or in the aggregate, have a Material Adverse Effect on
Earthstone.
 
 Section 3.5 Governmental Approvals. To the Knowledge of Earthstone, no material
consent, approval, order or authorization of, or declaration, filing or
registration with, any Governmental Authority is required to be obtained or made
by Earthstone in connection with the execution, delivery or performance by
Earthstone of this Agreement or the consummation by it of the transactions
contemplated hereby, other than (i) compliance with any applicable federal or
state securities or takeover laws, including the filing of a proxy statement
with the SEC in connection with the Exchange (the “Proxy Statement”), as well as
the filing of such other forms, notices and other documents as required under
federal securities and state blue sky laws, and (ii) filings with Governmental
Authorities to occur in the ordinary course following the consummation of the
transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
 Section 3.6 Financial Statements. Each of the financial statements (including
any related notes thereto) contained in the SEC Filings (the “Earthstone
Financial Statements”) (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto and, in the case of unaudited interim financial statements, as
may be permitted by the SEC for Quarterly Reports on Form 10-Q); and (iii)
fairly presented in all material respects the financial position of Earthstone
at the dates thereof and the results of Earthstone’s operations and cash flows
for the periods indicated therein, subject, in the case of unaudited interim
financial statements, to normal and year-end audit adjustments as permitted by
GAAP and the applicable rules and regulations of the SEC.
 
 Section 3.7 Absence of Undisclosed Liabilities. To the Knowledge of Earthstone,
Earthstone does not have any material liability or obligation (whether accrued,
absolute, contingent, unliquidated or otherwise), including any liability or
obligation with respect to the Earthstone Properties (whether accrued, absolute,
contingent, unliquidated or otherwise) except (i) liabilities reflected in the
latest unaudited interim financial statements filed with the SEC on Form 10-Q
for the quarter ended December 31, 2013 (the “Earthstone Interim Financial
Statements”) or described in the notes accompanying the Earthstone Interim
Financial Statements, (ii) liabilities which have arisen since the date of the
Earthstone Interim Financial Statements in the ordinary course of business (none
of which is a material liability for breach of contract, tort or infringement),
(iii) liabilities arising under executory provisions of contracts entered into
in the ordinary course of business (none of which is a material liability for
breach of contract) and (iv) liabilities disclosed on Section 3.7 of the
Earthstone Disclosure Schedule.
 
 Section 3.8 Absence of Certain Changes. Except as disclosed on Section 3.8 of
the Earthstone Disclosure Schedule, since the date of the Earthstone Interim
Financial Statements, (i) there has not been any change, event or condition that
would reasonably be expected to result in any Material Adverse Effect on the
assets or financial condition of Earthstone or any of the Earthstone Properties,
(ii) the business of Earthstone has been conducted only in the ordinary course
consistent with past practice, (iii) Earthstone has not incurred any material
liability, engaged in any material transaction or entered into any material
agreement outside the ordinary course of business consistent with past practice
with respect to its business and assets, including the Earthstone Properties,
(iv) Earthstone has not suffered any loss, damage, destruction or other casualty
to any of its assets, including the Earthstone Properties (whether or not
covered by insurance) that would result in a Material Adverse Effect on
Earthstone, and (v) there has been no event, condition, action or effect that,
if taken during the period of time from the date of this Agreement through the
Closing Date, would constitute a breach of Section 5.2.
 
 Section 3.9 Title to Properties
 
 (a) Earthstone has full beneficial interest in and legal title to all oil and
gas properties forming the basis for the reserves reflected in the Earthstone
Reserve Report as attributable to interests owned or held by Earthstone free and
clear of all Encumbrances, except for Encumbrances set forth in Section 3.9 of
the Earthstone Disclosure Schedule. The oil and gas leases and other agreements
that provide Earthstone with operating rights in the oil and gas properties
reflected in the Earthstone Reserve Report are in full force and effect as to
the oil and gas properties reflected in the Earthstone Reserve Report, and the
rentals, royalties and other payments due thereunder have been properly and
timely paid and there is no existing default (or event that, with notice or
lapse of time or both, would become a default) under any of such oil and gas
leases or other agreements, except, in each case, as individually or in the
aggregate has not had, and would not be reasonably likely to have or result in,
a Material Adverse Effect on Earthstone.
 
 
4

--------------------------------------------------------------------------------

 
 
 (b) All producing oil and gas wells operated by Earthstone and included in the
Earthstone Properties have been operated and produced and, to the Knowledge of
Earthstone, drilled, in accordance in all material respects with reasonable,
prudent oil and gas field practice and in compliance in all material respects
with applicable oil and gas leases and Applicable Law. All producing oil and gas
wells and related material equipment are in an operable state of repair,
adequate to maintain normal operations in accordance with past practices,
ordinary wear and tear excepted.
 
 (c) All material proceeds from the sale of Hydrocarbons produced from the
Earthstone Properties are being received by Earthstone in a timely manner and
are not being held in suspense for any reason (except in the ordinary course of
business).
 
 (d) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on Earthstone, neither Earthstone (as to wells operated by
Earthstone) nor, to Earthstone’s Knowledge, an applicable operator (as to wells
not operated by Earthstone), is in material breach of, or default under, any oil
and gas lease, oil, gas, and mineral lease and sublease, royalty, overriding
royalty, net profits interest, mineral fee interest, carried interest, interests
under a concession, production sharing, risk service, technical service,
service, or similar agreement that is, or constitutes an interest in, the
Earthstone Properties.
 
 Section 3.10 Compliance With Laws. Except as disclosed on Section 3.10 of the
Earthstone Disclosure Schedule, to the Knowledge of Earthstone, Earthstone has
complied in all material respects with all Applicable Laws.  Except as disclosed
on Section 3.10 of the Earthstone Disclosure Schedule, Earthstone has not
received any written notice from any Governmental Authority, which has not been
dismissed or otherwise disposed of, that Earthstone has not so
complied.  Earthstone has not been charged or, to the Knowledge of Earthstone,
threatened with, or under investigation with respect to, any material violation
of any Applicable Law relating to any aspect of the business of Earthstone.
 
 Section 3.11 Tax Matters.Earthstone has filed all federal, state and local Tax
Returns required to be filed by it, including those relating to real and
personal property taxes, ad valorem taxes, severance taxes and any other Taxes
imposed on or with respect to its assets, including the Earthstone Properties
and any Production therefrom. All Tax Returns have been timely filed with the
applicable taxing authority, except as set forth on Section 3.11 of the
Earthstone Disclosure Schedule, and all Taxes required to be shown thereon have
been paid.  There are no liens for Taxes (other than for Taxes not yet due and
payable) upon Earthstone or any of its assets, including the Earthstone
Properties.  There has been no issue raised or adjustment proposed (and to the
Knowledge of Earthstone, none is pending) by the IRS or any other taxing
authority in connection with any of such Tax Returns, nor has Earthstone
received any written notice from the IRS or any such other taxing authority that
any such Tax Return is being audited or may be audited or examined.  Earthstone
has not received a written notice of a claim made by any Taxing authority in a
jurisdiction where Earthstone does not file Tax Returns that it is or may be
subject to Tax in such jurisdiction.  Earthstone has not agreed to the extension
of any statute of limitations on the assessment or collection of any such Tax or
with respect to any such Tax Return. There are no Tax rulings, requests for
rulings or closing agreements with any taxing authority with respect to
Earthstone.  Earthstone does not have any current or potential contractual
obligation, through Tax sharing agreements or otherwise, to indemnify any other
Person with respect to Taxes or to make any distribution with respect to any
current or future tax liability.  Earthstone is not a “foreign person” as
defined in Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
 Section 3.12 Legal Proceedings. Except as set forth on Section 3.12 of the
Earthstone Disclosure Schedule, there are no Proceedings pending or, to the
Knowledge of Earthstone, threatened against or involving Earthstone or rights of
Earthstone with respect to any of its assets, including the Earthstone
Properties.  Earthstone is not subject to any material judgment, order, writ,
injunction, or decree of any Governmental Authority.  There are no Proceedings
pending or, to the Knowledge of Earthstone, threatened against Earthstone or its
assets, including the Earthstone Properties, seeking to restrain, prohibit, or
obtain damages or other relief in connection with this Agreement or the
transactions contemplated hereby or which could reasonably be expected to affect
Earthstone’s ability to consummate the transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
 Section 3.13 Brokerage Fees. Except for SunTrust Robinson Humphrey Inc.
(“SunTrust”), the fees and expenses of which will be paid solely by Earthstone,
neither Earthstone nor any Affiliate has retained any financial advisor, broker,
agent or finder or paid or agreed to pay any financial advisor, broker, agent or
finder on account of this Agreement, any transaction contemplated hereby or any
other transaction.
 
 Section 3.14 Permits. Earthstone holds all material Permits necessary or
required for the conduct of its business as currently conducted.  Each of such
Permits is in full force and effect and Earthstone is in material compliance
with each such Permit.  Except as disclosed on Section 3.14 of the Earthstone
Disclosure Schedule, Earthstone has not received any written notice from any
Governmental Authority and no Proceeding is pending or, to the Knowledge of
Earthstone, threatened with respect to any alleged failure by Earthstone to have
any Permit.
 
 Section 3.15 Environmental Matters. Except as disclosed on Section 3.15 of the
Earthstone Disclosure Schedule, Earthstone has not received any written notice
of any investigation or inquiry regarding the Earthstone Properties from any
Governmental Authority under any Applicable Law pertaining to the environment,
Hazardous Substances or Hazardous Wastes (“Applicable Environmental Laws”),
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by, inter alia, the
Superfund Amendments and Reauthorization Act of 1986 (“CERCLA”), and the
Resource Conservation and Recovery Act of 1976, as amended by, inter alia, the
Used Oil Recycling Act of 1980 (“RCRA”), and the Solid Waste Disposal Act of
1976, as amended by the Solid Waste Disposal Act Amendments of 1980 and the
Hazardous and Solid Waste Amendments of 1984 (“HSWA”). To the Knowledge of
Earthstone, the Earthstone Properties have not been used for Disposal of any
Hazardous Substance and no condition otherwise exists on any such property, such
that such property would be subject to any material remedial obligations under
any Applicable Environmental Laws.  The term “Hazardous Substance” as used
herein shall have the meaning specified in CERCLA, and the terms “Hazardous
Waste” and “Disposal” shall have the meanings specified in RCRA.
 
 Section 3.16 Revenue and Expense Information; Records. The property list, cash
receipts, disbursements and Production volumes with respect to the Earthstone
Properties are true and correct in all material respects, and Earthstone has
good and marketable title to the Earthstone Properties to which such receipts,
disbursements and Production volumes relate.  Earthstone has not received any
written notice of and does not have Knowledge of any material adverse claim
against Earthstone’s title to the Earthstone Properties.  The Earthstone Records
are true and correct in all material respects and accurately reflect the
ownership and operation of the Earthstone Properties by Earthstone.
 
 Section 3.17 Commitments. Except as set forth on Section 3.17 of the Earthstone
Disclosure Schedule, to Earthstone’s Knowledge, Earthstone has incurred no
material expenses, and has made no commitments to make material expenditures
(and Earthstone has not entered into any agreements that would obligate
Earthstone to make material expenditures), in connection with (and no other
material obligations or liabilities have been incurred, outside the ordinary
course of business consistent with past practices in connection with) the
ownership or operation of the Earthstone Properties after the Closing Date.
 
 
6

--------------------------------------------------------------------------------

 
 
 Section 3.18 No Alienation. Except as set forth on Section 3.18 of the
Earthstone Disclosure Schedule, since December 31, 2013, Earthstone has not
sold, assigned, conveyed, or transferred or contracted to sell, assign, convey
or transfer any right or title to, or interest in, the Earthstone Properties,
other than in the ordinary course of business (including the replacement of
equipment for equipment of reasonably equivalent or greater value or the sale of
Hydrocarbons produced from the Earthstone Properties in the regular course of
business).
 
 Section 3.19 Make-Up Rights. To Earthstone’s Knowledge, Earthstone has not, nor
has any other Person, received prepayments (including but not limited to,
payments for gas not taken pursuant to “take-or-pay” or similar arrangements)
for any Hydrocarbons produced from the Earthstone Properties as a result of
which the obligation does or may exist to deliver Hydrocarbons produced from the
Earthstone Properties after the Closing Date without then receiving payment (or
without then receiving full payment) therefor or to make repayments in cash, and
the working interest owners have not so delivered any Hydrocarbons from the
Earthstone Properties or so made any such repayment in cash.
 
 Section 3.20 Imbalance. To Earthstone’s Knowledge, any imbalance among the
owners of the interests in the wells and units included in the Earthstone
Properties are consistent with those that are normal and customary in the oil
and gas industry, and Section 3.20 of the Earthstone Disclosure Schedule sets
forth all material gas imbalances affecting the Earthstone Properties as of the
date hereof.  To Earthstone’s Knowledge, no condition exists affecting the
operation of the Earthstone Properties which has materially impaired, or could
reasonably be expected to materially impair, Production from or the operations
of the Earthstone Properties.
 
 Section 3.21 Preferential Rights and Consents to Assign. To Earthstone’s
Knowledge, there are no consents to assignment or waivers of preferential rights
to purchase affecting the Earthstone Properties that must be obtained from third
parties in order for Earthstone to consummate the transactions contemplated by
this Agreement without violating or breaching a duty or obligation of
Earthstone.
 
 Section 3.22 No Participating Hydrocarbons. Except as set forth on Section
3.22 of the Earthstone Disclosure Schedule, to Earthstone’s Knowledge, the
Earthstone Properties do not include any unleased Hydrocarbons where Earthstone
has agreed to bear a share of drilling, operating or other costs as a
participating mineral owner.
 
 Section 3.23 Disclosure. No representation or warranty of Earthstone in this
Agreement and no statement in the Earthstone Disclosure Schedule omits to state
a material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.  There is no fact
known to Earthstone that has specific application to Earthstone or the
Earthstone Properties (other than general economic or industry conditions) as
far as Earthstone can reasonably foresee, that materially threatens the assets,
business, prospects, financial condition, or results of operations of Earthstone
or the Earthstone Properties that has not been set forth in this Agreement or
the Earthstone Disclosure Schedule.
 
 Section 3.24 Insurance.   Section 3.24 of the Earthstone Disclosure Schedule
contains a complete and correct list of material insurance policies maintained
by or on behalf of Earthstone as of the date of this Agreement.
 
 Section 3.25 Employees.   There are no collective bargaining agreements or
other labor union contracts applicable to any employees of Earthstone, and no
such agreement or contract has been requested by an employee or group of
employees of Earthstone.  Earthstone is in compliance in all material respects
with all Applicable Laws pertaining to employment and employment practices and
wages, hours and other terms and conditions of employment in respect of its
employees, and has no accrued liability for any arrears of wages or any Taxes or
penalties for failure to comply with any thereof.  There is no pending or, to
the Knowledge of Earthstone, threatened Proceeding against or involving
Earthstone by or before, and Earthstone is not subject to any judgment, order,
writ, injunction, or decree of or inquiry from, any Governmental Authority in
connection with any current, former or prospective employee of Earthstone.
Section 3.25 of the Earthstone Disclosure Schedule, sets forth the bonuses, if
any, to be paid to Earthstone employees before or as a result of the Closing.
 
 
7

--------------------------------------------------------------------------------

 
 
 Section 3.26 Agreements, Contracts and Commitments. Section 3.26 of the
Earthstone Disclosure Schedule lists all leases, contracts, agreements and
instruments to which Earthstone is a party as of the date hereof and which are
in any single case of material importance to the conduct of the business of
Earthstone (true and correct copies of each such document requested by the Oak
Valley Entities have been previously delivered to them and a written description
of each oral arrangement so listed) (“Earthstone Material Contracts”).  Except
as set forth on Section 3.26 of the Earthstone Disclosure Schedule and as
contemplated hereby, Earthstone does not have as of the date hereof (i) any
collective bargaining agreements or any agreements that contain any severance
pay liabilities or obligations, (ii) any bonus, deferred compensation, pension,
profit-sharing or retirement plans, programs or other similar employee benefit
arrangements, (iii) any employment agreement, contract or commitment with an
employee, or agreements to pay severance, (iv) any agreement of guarantee or
indemnification running from Earthstone to any Person except as provided in
Earthstone’s Certificate of Incorporation and bylaws, (v) any agreement,
indenture or other instrument for borrowed money and any agreement or other
instrument which contains restrictions with respect to payment of dividends or
any other distribution in respect of the Earthstone Common Stock or any other
outstanding securities, (vi) any agreement, contract or commitment containing
any covenant limiting the freedom of Earthstone to engage in any line of
business or compete with any Person, (vii) any agreement, contract or commitment
relating to capital expenditures required to be disclosed on Section 3.17 of the
Earthstone Disclosure Schedule, (viii) any agreement, contract or commitment
relating to the acquisition of assets or capital stock of any business
enterprise, or (ix) any agreement, contract or commitment not made in the
ordinary course of business.  Except as set forth on Section 3.26 of the
Earthstone Disclosure Schedule, Earthstone has not materially breached, nor to
Earthstone’s Knowledge is there any claim or any legal basis for a claim that
Earthstone has materially breached, any of the terms or conditions of any
material agreement, contract or commitment set forth in the Earthstone
Disclosure Schedule.
 
 Section 3.27 Hedging. Except as set forth on Section 3.27 of the Earthstone
Disclosure Schedule, Earthstone is not engaged in any oil, natural gas or other
futures or option trading in respect of which it has any material future
liability, nor is it a party to any price swaps, hedges, futures or similar
instruments.  Section 3.27 of the Earthstone Disclosure Schedule sets forth
obligations of Earthstone for the delivery of Hydrocarbons attributable to any
of the Earthstone Properties in the future on account of prepayment, advance
payment, take-or-pay or similar obligations without then or thereafter being
entitled to receive full value therefor.  Except as set forth on Section 3.27 of
the Earthstone Disclosure Schedule, as of the date hereof, Earthstone is not
bound by futures, hedge, swap, collar, put, call, floor, cap, option or other
contracts that are intended to benefit from, relate to or reduce or eliminate
the risk of fluctuations in the price of commodities, including Hydrocarbons, or
securities.
 
 Section 3.28 Regulatory Agencies. Except as set forth on Section 3.28 of the
Earthstone Disclosure Schedule, all currently effective filings heretofore made
by Earthstone with the Federal Energy Regulatory Commission (“FERC”), and all
other federal, state and local agencies or commissions (collectively, the
“Regulatory Agencies”) were made in compliance with Applicable Laws and the
factual information contained therein was true and correct in all material
respects as of the respective dates of such filings.  The right of Earthstone to
receive payment pursuant to any tariff, rate schedule or similar instrument
filed with or subject to the jurisdiction of any Governmental Authority has not
been suspended, and Earthstone has not received written notification questioning
the validity of any such tariff, rate schedule or similar instrument which is
material to the operations of the Earthstone Properties, taken as a whole, from
any Governmental Authority or customer.  Neither Earthstone nor any portion of
the Earthstone Properties is subject to the jurisdiction of FERC under the
Natural Gas Act of 1938 (“NGA”).
 
 
8

--------------------------------------------------------------------------------

 
 
 Section 3.29 Non-Consent. Except as set forth on Section 3.29 of the Earthstone
Disclosure Schedule, to Earthstone’s Knowledge, there are no operations
involving any of the Earthstone Properties to which Earthstone has become a
non-consenting party.
 
 Section 3.30 Property Boundaries. To Earthstone’s Knowledge, all of the
Earthstone Properties have been drilled and completed, as applicable, within the
boundaries of the Earthstone Properties or within the limits otherwise permitted
by contract, pooling or unit agreements, and by Applicable Law; and all drilling
and completion of the Earthstone Properties and all development and operations
on the Earthstone Properties have been conducted in all material respects in
compliance with all applicable laws, ordinances, rules, regulations and permits,
and judgments, orders and decrees of any court or governmental body or agency.
 
 Sectuib 3.31 Current Payments. To Earthstone’s Knowledge, except as expressly
set forth on Section 3.31 of the Earthstone Disclosure Schedule, all proceeds
from the sale of Hydrocarbons produced from the Earthstone Properties are
currently being paid to Earthstone and no portion of such proceeds is currently
being held in suspense by any Person by whom proceeds are paid except for
immaterial amounts.
 
 Section 3.32 No Other Royalties. Except as expressly set forth in the
Earthstone Reserve Report (defined below), to Earthstone’s Knowledge, the
Earthstone Properties are not burdened by any material royalty, overriding
royalty interests, Production payments or other material burdens on Production.
 
 Section 3.33 Reserve Reports. All information (excluding assumptions and
estimates, but including the statement of the percentage of Hydrocarbons
reserves from the wells and other interests evaluated therein to which
Earthstone is entitled and the percentage of the costs and expenses related to
such wells or interests to be borne by Earthstone) supplied to Ryder Scott
Company, L.P. (“Ryder Scott”) by or on behalf of Earthstone that was material to
such firms’ estimates of proved Hydrocarbons reserves attributable to the
Earthstone Properties in connection with the preparation of the proved
Hydrocarbons reserve reports concerning the Hydrocarbons of Earthstone as of
March 31, 2014 (the “Earthstone Reserve Report”) was (at the time supplied or as
modified or amended prior to the date hereof) to Earthstone’s Knowledge accurate
in all material respects and Earthstone has no Knowledge of any material errors
in such information that existed as of the date hereof.  To Earthstone’s
Knowledge, the Earthstone Reserve Report, when issued, will be substantially
comparable to the reserve report dated December 31, 2013 prepared by Earthstone
in terms of dollar values and reserve volumes.  For purposes of this Agreement,
the term “Hydrocarbons” means direct and indirect interests in and rights with
respect to oil, gas, mineral, and related properties and assets of any kind and
nature, direct or indirect, including working, leasehold and hydrocarbons and
operating rights and royalties, overriding royalties, Production payments, net
profit interests and other non-working interests and non-operating interests;
all interests in rights with respect to oil, condensate, gas, casinghead gas and
other liquid or gaseous hydrocarbons and other minerals or revenues therefrom,
all contracts in connection therewith and claims and rights thereto (including
all Hydrocarbons leases, operating agreements, unitization and pooling
agreements and orders, division orders, transfer orders, mineral deeds, royalty
deeds, Hydrocarbons sales, exchange and processing contracts and agreements, and
in each case, interests thereunder), surface interests, fee interests,
reversionary interests, reservations, and concessions; all easements, rights of
way, licenses, permits, leases, and other interests associated with, appurtenant
to, or necessary for the operation of any of the foregoing; and all interests in
equipment and machinery (including wells, well equipment and machinery),
Hydrocarbons Production, gathering, transmission, treating, processing, and
storage facilities (including tanks, tank batteries, pipelines, and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries, and other tangible personal property and fixtures associated
with, appurtenant to, or necessary for the operation of any of the
foregoing.  Set forth on Section 3.33 of the Earthstone Disclosure Schedule is a
list of all material Hydrocarbons, properties, interests and assets that were
included in the Earthstone reserve report dated December 31, 2013 that have been
disposed of prior to the date hereof.
 
 
9

--------------------------------------------------------------------------------

 
 Section 3.34 NYSE MKT. The outstanding shares of the Earthstone Common Stock
are listed for trading on the NYSE MKT.  Earthstone is in material compliance
with all applicable rules and policies set forth in the NYSE MKT Listed Company
Manual.
 
 Section 3.35 SEC Filings. Earthstone has timely filed and furnished with the
SEC all forms, reports, certifications, prospectuses, proxy statements,
schedules, statements, and other documents required to be filed by it since
January 1, 2011 under the Securities Act, the Exchange Act, and all other
federal securities laws.  All forms, reports, certifications, prospectuses,
proxy statements, schedules, statements, and other documents (including all
amendments thereto) filed or furnished on a voluntary basis on Form 8-K by
Earthstone with the SEC since such date are herein collectively referred to as
the “SEC Filings.”  The SEC Filings, at the time filed, complied as to form in
all material respects with applicable requirements of federal securities
laws.  To the Knowledge of Earthstone, none of the SEC Filings, including,
without limitation, any financial statements or schedules included therein, at
the time filed, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.  All Earthstone Material Contracts have been
included in the SEC Filings, except for those contracts not required to be filed
pursuant to the rules and regulations of the SEC.  As of the date of this
Agreement, there are no outstanding or unresolved comments received from the SEC
staff with respect to the SEC Filings.  To the Knowledge of Earthstone, none of
the SEC Filings is the subject of ongoing SEC review or investigation.
 
 Section 3.36 Securities Laws. Assuming Oak Valley’s representations contained
in this Agreement are true and correct, the offer and sale of the shares
comprising the Exchange Consideration (a) are and will be exempt from the
registration and prospectus delivery requirements of the Securities Act, (b)
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws, and (c) are and will be accomplished in
conformity with all other federal and applicable state securities laws.
 
 Section 3.37 Sarbanes-Oxley Compliance. Except as set forth on Section 3.37 of
the Earthstone Disclosure Schedule, Earthstone is in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002, and
the rules and regulations promulgated by the SEC thereunder, that are effective
as of the date of this Agreement.
 
 Section 3.38 Earthstone Fairness Opinion. The Earthstone Board has received the
Earthstone Fairness Opinion as of or prior to the date hereof.
 
 Section 3.39 Earthstone Rights Agreement. Other than under the Earthstone
Rights Agreement, the Company does not have any outstanding rights or “poison
pills” other than any such rights or “poison pills” that will expire or
terminate (without payment of any consideration by any of Earthstone or the Oak
Valley Entities) prior to the Closing Date.  In furtherance of the foregoing,
the Earthstone Board has taken appropriate action such that in connection with
the consummation of the transactions contemplated by this Agreement (i) neither
Oak Valley nor any of its “Affiliates” or “Associates” (as each such term is
defined in the Earthstone Rights Agreement) are “Beneficial Owners” (as defined
in the Earthstone Rights Agreement), (ii) neither Oak Valley nor any of its
Affiliates or Associates are “Acquiring Persons” (as defined in the Earthstone
Rights Agreement”); (iii) no “Distribution Date” or “Shares Acquisition Date”
(each as defined in the Earthstone Rights Agreement) will be triggered as a
result of the execution of this Agreement or the consummation pursuant to this
Agreement of the Exchange and the other transactions contemplated by this
Agreement pursuant to the terms hereof; and (iv) the Earthstone Rights Agreement
has been amended to exempt this Agreement, the Voting Agreement and the
transactions contemplated hereby and thereby from the application of the Rights
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
 Section 3.40 Benefit Plans. No Benefit Plan of Earthstone or its ERISA
Affiliates is a “defined benefit plan” within the meaning of Section 3(35) of
ERISA, a “multiemployer plan,” as defined in Section 3(37) of ERISA, or a plan
that is subject to the minimum funding standards of Section 302 of ERISA or 412
of the Code (a “Pension Plan”).  To the Knowledge of Earthstone, there have been
no prohibited transactions (described under Section 406 of ERISA or Section
4975(c) of the Code) or breaches of fiduciary duty or any other breaches or
violations of any law applicable to any of the Benefit Plans, in any such case
that would subject Earthstone to any material Taxes, penalties or other
liabilities. There are no investigations or audits of any Benefit Plan by any
Governmental Authority currently pending and there have been no such
investigations or audits that have been concluded that resulted in any liability
to Earthstone, its Subsidiaries or its ERISA Affiliates that has not been fully
discharged.  To the Knowledge of Earthstone, each Benefit Plan has been operated
in all material respects in compliance with applicable law and in accordance
with its terms, and all reports, descriptions and filings required by the Code,
ERISA or any government agency with respect to each Benefit Plan of Earthstone
or its ERISA Affiliates have, in all material respects, been timely and
completely filed or distributed. Each Benefit Plan that is represented to be
qualified under Section 401(a) of the Code has a current favorable determination
letter or is based on a prototype document that has received a favorable opinion
letter, all subsequent interim amendments have been made in a timely manner, and
to the Knowledge of Earthstone, no such Benefit Plan has been amended or
operated in a way which could reasonably be expected to adversely affect its
qualified status or the qualified status of its related trust. There have been
no terminations, partial terminations or discontinuances of contributions by
Earthstone to any qualified plan during the preceding six years without notice
to and approval by the IRS, to the extent such notice to and approval by the IRS
is required by Applicable Law. There are no pending claims, lawsuits or actions
relating to any Benefit Plan of Earthstone or its ERISA Affiliates (other than
ordinary claims for benefits) and, to the Knowledge of Earthstone, none are
threatened.  No Benefit Plan of Earthstone or its ERISA Affiliates provides
retiree medical or retiree life insurance benefits, except as required under
Section 4980B of the Code and subsequent guidance. Earthstone has not
established or maintained, nor has any liability with respect to, any deferred
compensation plan, program, or arrangement (including any “nonqualified deferred
compensation plan”) which is not in compliance with Section 409A of the Code.
 
 Section 3.41 No Excess Parachute Payments; Section 162(m). No amount that will
be received (whether in cash or property or vesting of property) by, or any
benefit that will be provided to, any officer, director or employee of
Earthstone or any of its Affiliates who is a “disqualified individual” (as
defined in final Treasury Regulation 1.280G-1) under any employment, severance
or termination agreement, other compensation arrangement or Benefit Plan
currently in effect will be an “excess parachute payment” (as such term is
defined in Section 280G(b)(1) of the Code) as a result of the transactions
contemplated by the Exchange; and no such person is entitled to receive any
additional payment from Earthstone in the event that the excise tax of Section
4999(a) of the Code is imposed on such person.  Earthstone has not paid and is
not obligated to pay compensation to any employee that would be limited as a
deduction pursuant to Section 162(m) of the Code.
 
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Representations and Warranties of Oak Valley
 
Except as disclosed in the disclosure letter delivered by Oak Valley to
Earthstone (the “Oak Valley Disclosure Schedule”) prior to the execution of this
Agreement (provided that (i) disclosure in any section of the Oak Valley
Disclosure Schedule shall be deemed to be disclosure with respect to any other
section of this Agreement to the extent that it is reasonably apparent on the
face of such disclosure that it is applicable to such other section
notwithstanding the omission of a reference or cross reference thereto and (ii)
the mere inclusion of an item in such Oak Valley Disclosure Schedule as an
exception to a representation or warranty shall not be deemed an admission that
such item represents a material exception or material fact, event or
circumstance or that such item has had, would have or would reasonably be
expected to have a Material Adverse Effect), Oak Valley represents and warrants
to Earthstone that:
 
 Section 4.1 Organization.
 
(a)  Oak Valley is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Oak Valley has
full power and authority to own, lease or otherwise hold and operate the Oak
Valley Properties and to carry on its business as presently conducted.  Oak
Valley is duly qualified and in good standing to do business as a foreign
limited liability company in each jurisdiction in which the conduct or nature of
its business or the ownership, leasing, holding or operating of its properties
makes such qualification necessary, except such jurisdictions where the failure
to be so qualified or in good standing, individually or in the aggregate, would
not have a Material Adverse Effect.
 
(b)  Each Oak Valley Subsidiary is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of
Texas.  Each Oak Valley Subsidiary has full power and authority to own, lease or
otherwise hold and operate the Oak Valley Properties and to carry on its
business as presently conducted.  Each Oak Valley Subsidiary is duly qualified
and in good standing to do business as a foreign limited liability company in
each jurisdiction in which the conduct or nature of its business or the
ownership, leasing, holding or operating of its properties makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or in good standing, individually or in the aggregate, would not have
a Material Adverse Effect.
 
 Section 4.2 Capitalization of Oak Valley and Each Oak Valley Subsidiary.
 
(a)  The issued and outstanding limited liability company interests of Oak
Valley are held of record by those individuals and entities set forth in Section
4.2(a) of the Oak Valley Disclosure Schedule, in the percentages set forth
therein, and constitute all of the issued and outstanding limited liability
company interests of Oak Valley.  Except as set forth in Section 4.2(a) of the
Oak Valley Disclosure Schedule, there are outstanding: (i) no limited liability
company interests, voting debt or other voting Securities of Oak Valley; (ii) no
Securities of Oak Valley convertible into or exchangeable for limited liability
company interests, or other voting Securities of Oak Valley; and (iii) no
options, warrants, calls, rights (including preemptive rights), commitments or
agreements to which Oak Valley is a party or by which it is bound in any case
obligating Oak Valley to issue, deliver, sell, purchase, redeem or acquire, or
cause to be issued, delivered, sold, purchased, redeemed or acquired, additional
limited liability company interests or any other Securities of Oak Valley or any
other Person or obligating Oak Valley to grant, extend or enter into any such
option, warrant, call, right, commitment or agreement.  Except as contemplated
in Section 5.13, there are not as of the date hereof and there will not be at
the Closing Date any member agreements, voting trusts or other agreements or
understandings to which Oak Valley is a party or by which it is bound relating
to the voting of any limited liability company interests or voting securities of
Oak Valley from, or the casting of votes by, the members of Oak Valley with
respect to the Exchange.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) All of the issued and outstanding limited liability company interests of
each Oak Valley Subsidiary are held beneficially and of record by Oak
Valley.  All outstanding limited liability company interests of each Oak Valley
Subsidiary are validly issued, fully paid and non-assessable, and are not
subject to preemptive rights. Except as set forth in Section 4.2(b) of the Oak
Valley Disclosure Schedule, there are outstanding: (i) no limited liability
company interests, voting debt or other voting Securities of any Oak Valley
Subsidiary; (ii) no Securities of any Oak Valley Subsidiary convertible into or
exchangeable for limited liability company interests, or other voting Securities
of any Oak Valley Subsidiary; and (iii) no options, warrants, calls, rights
(including preemptive rights), commitments or agreements to which any Oak Valley
Subsidiary is a party or by which it is bound, in any case obligating any Oak
Valley Subsidiary to issue, deliver, sell, purchase, redeem or acquire, or cause
to be issued, delivered, sold, purchased, redeemed or acquired, additional
limited liability company interests or any other Securities of any Subsidiary or
any other Person or obligating any Oak Valley Subsidiary to grant, extend or
enter into any such option, warrant, call, right, commitment or
agreement.  There are not as of the date hereof and there will not be at the
Closing Date any member agreements, voting trusts or other agreements or
understandings to which any Oak Valley Subsidiary is a party or by which it is
bound relating to the voting of any limited liability company interests or
voting securities of any Oak Valley Subsidiary from, or the casting of votes by,
the member of any Oak Valley Subsidiary with respect to the Exchange.  The
limited liability company agreements of each Oak Valley Subsidiary have been
duly authorized, executed and delivered by Oak Valley and are, and will be at
the Closing, valid and legally binding agreements, enforceable against each Oak
Valley Subsidiary and its member in accordance with its terms.
 
Section 4.3 Authority Relative to This Agreement. Oak Valley has the full power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
Oak Valley of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized, and no other limited liability
company proceedings on the part of Oak Valley is necessary to authorize the
execution, delivery and performance by Oak Valley of this Agreement and the
consummation of the transactions contemplated hereby. Oak Valley, in accordance
with its limited liability company agreement and the Delaware Limited Liability
Company Act (the “DLLCA”), has irrevocably approved the Exchange and this
Agreement, and declared the Exchange and this Agreement to be in the best
interests of its members.  This Agreement has been duly executed and delivered
by Oak Valley and constitutes, and each other agreement, instrument or document
executed or to be executed by Oak Valley in connection with the transactions
contemplated hereby has been, or when executed will be, duly executed and
delivered by Oak Valley and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of Oak Valley enforceable
against Oak Valley in accordance with its respective terms, except that such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.
 
Section 4.4 Noncontravention. Except as otherwise indicated on Section 4.4 of
the Oak Valley Disclosure Schedule, the execution, delivery and performance by
Oak Valley of this Agreement and the consummation by it of the transactions
contemplated hereby, do not and will not (i) conflict with or result in a
violation of any provision of the limited liability company agreement or other
governing instruments of Oak Valley, (ii) conflict with or result in a violation
of any provision of, or constitute (with or without the giving of notice or the
passage of time or both) a default under, or give rise (with or without the
giving of notice or the passage of time or both) to any right of termination,
cancellation or acceleration under, any bond, debenture, note, mortgage,
indenture, lease, contract, agreement or other instrument or obligation to which
Oak Valley or any Oak Valley Subsidiary is a party or by which Oak Valley, any
Oak Valley Subsidiary or any of the Oak Valley Properties may be bound,
(iii) result in the creation or imposition of any Encumbrance upon the Oak
Valley Properties or (iv) assuming compliance with the matters referred to in
Section 4.5, violate any Applicable Law binding upon Oak Valley.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.5 Governmental Approvals. To the Knowledge of Oak Valley, no material
consent, approval, order or authorization of, or declaration, filing or
registration with, any Governmental Authority is required to be obtained or made
by Oak Valley or any Oak Valley Subsidiary in connection with the execution,
delivery or performance by it of this Agreement or the consummation by it of the
transactions contemplated hereby, other than (i) compliance with any applicable
state securities or takeover laws, and (ii) filings with Governmental
Authorities to occur in the ordinary course following the consummation of the
transactions contemplated hereby.
 
Section 4.6 Financial Statements. Oak Valley has delivered to Earthstone (i) the
audited consolidated balance sheets of Oak Valley as of December 31, 2012, 2011
and 2010, and the related audited statements of operations, members’ equity and
cash flows for the years then ended, and the notes and schedules thereto (the
“Audited Oak Valley Financial Statements”), and (ii) the unaudited consolidated
balance sheet of Oak Valley as of December 31, 2013, and the related statement
of operations and comprehensive income for the year then ended (the “Unaudited
Oak Valley Financial Statements” and together with the Audited Oak Valley
Financial Statements, the “Oak Valley Annual Financial Statements”).  The Oak
Valley Annual Financial Statements (A) have been prepared from the books and
records of Oak Valley in conformity with GAAP applied on a basis consistent with
preceding years throughout the periods involved, and (B) accurately and fairly
present in all material respects the consolidated financial position of Oak
Valley as of the respective dates thereof and its consolidated results of
operations and cash flows for the periods then ended.  When the annual audit by
Oak Valley’s independent auditor with respect to Oak Valley’s Unaudited Annual
Financial Statements is completed, (i) the audit report attached to such
financial statements will contain an unqualified opinion by such independent
auditor; and (ii) such financial statements will reflect the same financial
position and results of operations as are set forth in the Unaudited Oak Valley
Financial Statements, subject to audit adjustments, which will not be material
in the aggregate.
 
Section 4.7 Absence of Undisclosed Liabilities. To the Knowledge of Oak Valley,
neither Oak Valley nor any Oak Valley Subsidiary has any material liability or
obligation (whether accrued, absolute, contingent, unliquidated or otherwise),
including any liability or obligation with respect to the Oak Valley Properties,
except (i) liabilities reflected in the Unaudited Oak Valley Financial
Statements, (ii) liabilities which have arisen since the date of the Unaudited
Oak Valley Financial Statements in the ordinary course of business (none of
which is a material liability for breach of contract, tort or infringement),
(iii) liabilities arising under executory provisions of contracts entered into
in the ordinary course of business (none of which is a material liability for
breach of contract) and (iv) liabilities disclosed on Section 4.7 of the Oak
Valley Disclosure Schedule).
 
Section 4.8 Absence of Certain Changes. Except as disclosed on Section 4.8 of
the Oak Valley Disclosure Schedule, since the date of the Unaudited Oak Valley
Financial Statements, (i) there has not been any material adverse change in, or
any event or condition that would reasonably be expected to result in any
Material Adverse Effect on the assets or financial condition of Oak Valley and
each Oak Valley Subsidiary or any of the Oak Valley Properties, (ii) the
business of Oak Valley and each Oak Valley Subsidiary has been conducted only in
the ordinary course consistent with past practice, (iii) neither Oak Valley nor
any Oak Valley Subsidiary has incurred any material liability, engaged in any
material transaction or entered into any material agreement outside the ordinary
course of business consistent with past practice with respect to its business
and assets, including the Oak Valley Properties, (iv) neither Oak Valley nor any
Oak Valley Subsidiary has suffered any material loss, damage, destruction or
other casualty to any of its assets, including any of the Oak Valley Properties
(whether or not covered by insurance) and (v) there has been no event,
condition, action or effect that, if taken during the period of time from the
date of this Agreement through the Closing Date, would constitute a breach of
Section 5.2.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.9 Title to Properties
 
(a) The Oak Valley Subsidiaries have full beneficial interest in and legal title
to all oil and gas properties forming the basis for the reserves reflected in
the Oak Valley Reserve Report as attributable to interests owned or held by Oak
Valley free and clear of all Encumbrances, except for Encumbrances set forth in
Section 4.9 of the Oak Valley Disclosure Schedule. The oil and gas leases and
other agreements that provide the Oak Valley Subsidiaries with operating rights
in the oil and gas properties reflected in the Oak Valley Reserve Report are in
full force and effect as to the oil and gas properties reflected in the Oak
Valley Reserve Report, and the rentals, royalties and other payments due
thereunder have been properly and timely paid and there is no existing default
(or event that, with notice or lapse of time or both, would become a default)
under any of such oil and gas leases or other agreements, except, in each case,
as individually or in the aggregate has not had, and would not be reasonably
likely to have or result in, a Material Adverse Effect on Oak Valley.
 
 (b) All producing oil and gas wells operated by Oak Valley and included in the
Oak Valley Properties have been operated and produced and, to the Knowledge of
Oak Valley, drilled, in accordance in all material respects with reasonable,
prudent oil and gas field practice and in compliance in all material respects
with applicable oil and gas leases and Applicable Law. All producing oil and gas
wells and related material equipment are in an operable state of repair,
adequate to maintain normal operations in accordance with past practices,
ordinary wear and tear excepted.
 
 (c) All material proceeds from the sale of Hydrocarbons produced from the Oak
Valley Properties are being received by Oak Valley in a timely manner and are
not being held in suspense for any reason (except in the ordinary course of
business).
 
 (d) Except as would not, individually or in the aggregate, have a Material
Adverse Effect on Oak Valley, neither Oak Valley (as to wells operated by Oak
Valley) nor, to Oak Valley’s Knowledge, an applicable operator (as to wells not
operated by Oak Valley), is in material breach of, or default under, any oil and
gas lease, oil, gas, and mineral lease and sublease, royalty, overriding
royalty, net profits interest, mineral fee interest, carried interest, interests
under a concession, production sharing, risk service, technical service,
service, or similar agreement that is, or constitutes an interest in, the Oak
Valley Properties.
 
Section 4.10 Compliance with Laws. Except as disclosed on Section 4.10 of the
Oak Valley Disclosure Schedule, to the Knowledge of Oak Valley, Oak Valley and
each Oak Valley Subsidiary has complied in all material respects with all
Applicable Laws.  Except as disclosed on Section 4.10, neither Oak Valley nor
any Oak Valley Subsidiary has received any written notice from any Governmental
Authority, which has not been dismissed or otherwise disposed of, or that Oak
Valley and each Oak Valley Subsidiary has not complied with.  Neither Oak Valley
nor any Oak Valley Subsidiary has been charged or, to the Knowledge of Oak
Valley, threatened with, or under investigation with respect to, any material
violation of any Applicable Law relating to any aspect of the business of Oak
Valley or any Oak Valley Subsidiary.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 4.11 Tax Matters. Oak Valley and each Oak Valley Subsidiary has filed
all federal, state and local Tax Returns, including those relating to real and
personal property taxes, ad valorem taxes, severance taxes and any other Taxes
imposed on or with respect to any of its assets, including the Oak Valley
Properties and any Production therefrom.  All Tax Returns have been timely filed
with the applicable taxing authority, except as set forth on Section 4.11 of the
Oak Valley Disclosure Schedule, and all Taxes required to be shown thereon have
been paid.  There are no liens for Taxes (other than for Taxes not yet due and
payable) upon Oak Valley or any Oak Valley Subsidiary or any of the Oak Valley
Properties.  There has been no issue raised or adjustment proposed (and to the
Knowledge of Oak Valley, none is pending) by the IRS or any other taxing
authority in connection with any Tax Returns, nor has Oak Valley or any Oak
Valley Subsidiary received any written notice from the IRS or any other taxing
authority that any Tax Return is being audited or may be audited or
examined.  Neither Oak Valley nor any Oak Valley Subsidiary has received a
written notice of a claim made by any Taxing authority in a jurisdiction where
Oak Valley or any Oak Valley Subsidiary does not file Tax Returns that it is or
may be subject to Tax in such jurisdiction.  Neither Oak Valley nor any Oak
Valley Subsidiary has agreed to the extension of any statute of limitations on
the assessment or collection of any Tax or with respect to any Tax
Return.  There are no Tax rulings, requests for rulings or closing agreements
with any taxing authority with respect to Oak Valley or any Oak Valley
Subsidiary.  Neither Oak Valley nor any Oak Valley Subsidiary has any current or
potential contractual obligation, through Tax sharing agreements or otherwise,
to indemnify any other Person with respect to Taxes or to make any distribution
with respect to any current or future tax liability.  None of Oak Valley, any
Oak Valley Subsidiary or any of their respective members have filed an election
on IRS Form 8832, Entity Classification Election, causing Oak Valley or any Oak
Valley Subsidiary to be classified as an association taxable as a corporation
for U.S. federal income tax purposes. Oak Valley is not a “foreign person” as
defined in Section 1445(f)(3) of the Code.
 
Section 4.12 Legal Proceedings. Except as set forth on Section 4.12 of the Oak
Valley Disclosure Schedule, there are no Proceedings pending or, to the
Knowledge of Oak Valley, threatened against or involving Oak Valley or any Oak
Valley Subsidiary or rights of Oak Valley or any Oak Valley Subsidiary with
respect to any of their respective assets, including the Oak Valley
Properties.  Neither Oak Valley nor any Oak Valley Subsidiary is subject to any
material judgment, order, writ, injunction, or decree of any Governmental
Authority.  There are no Proceedings pending or, to the Knowledge of Oak Valley,
threatened against Oak Valley or any Oak Valley Subsidiary or their respective
assets, including the Oak Valley Properties, seeking to restrain, prohibit, or
obtain damages or other relief in connection with this Agreement or the
transactions contemplated hereby or which could reasonably be expected to affect
Oak Valley’s ability to consummate the transactions contemplated hereby.
 
Section 4.13 Brokerage Fees. Neither Oak Valley nor any Oak Valley Subsidiary
has retained any financial advisor, broker, agent or finder or paid or agreed to
pay any financial advisor, broker, agent or finder on account of this Agreement
or any transaction contemplated hereby.
 
Section 4.14 Permits. Oak Valley and each Oak Valley Subsidiary holds all
material Permits necessary or required for the conduct of its business as
currently conducted.  Each of such Permits is in full force and effect and Oak
Valley and each Oak Valley Subsidiary is in material compliance with each such
Permit.  Except as disclosed on Section 4.14 of the Oak Valley Disclosure
Schedule, neither Oak Valley nor any Oak Valley Subsidiary has received any
written notice from any Governmental Authority and no Proceeding is pending or,
to the Knowledge of Oak Valley, threatened with respect to any alleged failure
by Oak Valley, or any Oak Valley Subsidiary to have any Permit.
 
Section 4.15 Environment Matters. Except as disclosed on Section 4.15 of the Oak
Valley Disclosure Schedule, neither Oak Valley nor any Oak Valley Subsidiary has
received any written notice of any investigation or inquiry regarding the Oak
Valley Properties from any Governmental Authority under any Applicable
Environmental Laws, including, without limitation, CERCLA, RCRA and HSWA.  To
the Knowledge of Oak Valley, the Oak Valley Properties have not been used for
Disposal of any Hazardous Substance and no condition otherwise exists on any
such property, such that such property would be subject to any material remedial
obligations under any Applicable Environmental Laws.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.16 Revenue and Expense Information: Records. The property list, cash
receipts, disbursements and Production volumes with respect to the Oak Valley
Properties described are true and correct in all material respects, and the Oak
Valley Subsidiaries, collectively, have good and marketable title to the Oak
Valley Properties to which such receipts, disbursements and Production volumes
relate.  Neither Oak Valley nor any Oak Valley Subsidiary has received any
written notice of and does not have Knowledge of any material adverse claim
against any Oak Valley Subsidiaries’ title to the Oak Valley Properties.  The
Oak Valley Records are true and correct in all material respects and accurately
reflect the ownership and operation of the Oak Valley Properties.
 
Section 4.17 Commitments. Except as set forth on Section 4.17 of the Oak Valley
Disclosure Schedule, to Oak Valley’s Knowledge, neither Oak Valley nor any Oak
Valley Subsidiary has incurred any material expenses or made commitments to make
material expenditures (and neither Oak Valley nor any Oak Valley Subsidiary has
entered into any agreements that would obligate Earthstone to make material
expenditures), in connection with (and no other material obligations or
liabilities have been incurred outside the ordinary course of business
consistent with past practices, in connection with) the ownership or operation
of the Oak Valley Properties after the Closing Date.
 
Section 4.18 No Alienation. Since December 31, 2013, neither Oak Valley nor any
Oak Valley Subsidiary has sold, assigned, conveyed, or transferred or contracted
to sell, assign, convey or transfer any right or title to, or interest in, the
Oak Valley Properties, other than in the ordinary course of business (including
the replacement of equipment for equipment of reasonably equivalent or greater
value or the sale of Hydrocarbons produced from the Earthstone Properties in the
regular course of business).
 
Section 4.19 Make-Up Rights. To Oak Valley’s Knowledge, neither Oak Valley nor
any Oak Valley Subsidiary has, nor has any other Person, received prepayments
(including but not limited to, payments for Hydrocarbons not taken pursuant to
“take-or-pay” or similar arrangements) for any Hydrocarbons produced from the
Oak Valley Properties as a result of which the obligation does or may exist to
deliver Hydrocarbons produced from the Oak Valley Properties after the Closing
Date without then receiving payment (or without then receiving full payment)
therefor or to make repayments in cash, and the working interest owners have not
so delivered any Hydrocarbons from the Oak Valley Properties or so made any such
repayment in cash.
 
Section 4.20 Imbalace. To Oak Valley’s Knowledge, any imbalance among the owners
of the interests in the wells and units included in the Oak Valley Properties
are consistent with those that are normal and customary in the oil and gas
industry, and Section 4.20 of the Oak Valley Disclosure Schedule sets forth all
material gas imbalances affecting the Oak Valley Properties as of the date
hereof.  To Oak Valley’s Knowledge, no condition exists affecting the operation
of the Oak Valley Properties which has materially impaired, or could reasonably
be expected to materially impair, Production from or the operations of the Oak
Valley Properties.
 
Section 4.21 Preferential Rights and Consents to Assign. To Oak Valley’s
Knowledge, there are no consents to assignment or waivers of preferential rights
to purchase affecting the Oak Valley Properties that must be obtained from third
parties in order for Oak Valley or the Oak Valley Subsidiaries to consummate the
transactions contemplated by this Agreement without violating or breaching a
duty or obligation of Oak Valley or any Oak Valley Subsidiary.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.22 No Participating Hydrocarbons. To Oak Valley’s Knowledge, the Oak
Valley Properties do not include any unleased Hydrocarbons where Oak Valley or
any Oak Valley Subsidiary has agreed to bear a share of drilling, operating or
other costs as a participating mineral owner.
 
Section 4.23 Disclosure. No representation or warranty of Oak Valley in this
Agreement and no statement in the Oak Valley Disclosure Schedule pertaining to
Oak Valley or any Oak Valley Subsidiary omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.  There is no fact known to Oak Valley that has
specific application to Oak Valley or any Oak Valley Subsidiary or the Oak
Valley Properties (other than general economic or industry conditions) as far as
Oak Valley can reasonably foresee, that materially threatens the assets,
business, prospects, financial condition, or results of operations of Oak Valley
and each Oak Valley Subsidiary or the Oak Valley Properties that has not been
set forth in this Agreement or the Oak Valley Disclosure Schedule.
 
Section 4.24 Insurance, Section 4.24 of the Oak Valley Disclosure Schedule
contains a complete and correct list of material insurance policies maintained
by or on behalf of Oak Valley as of the date of this Agreement.
 
Section 4.25 Employees. There are no collective bargaining agreements or other
labor union contracts applicable to any employees of Oak Valley or any Oak
Valley Subsidiary, and no such agreement or contract has been requested by an
employee or group of employees of Oak Valley or any Oak Valley Subsidiary.  Oak
Valley and each Oak Valley Subsidiary is in compliance in all material respects
with all Applicable Laws pertaining to employment and employment practices and
wages, hours and other terms and conditions of employment in respect of its
employees, and has no accrued liability for any arrears of wages or any Taxes or
penalties for failure to comply with any thereof.  There is no pending or, to
the Knowledge of Oak Valley, threatened Proceeding against or involving Oak
Valley or any Oak Valley Subsidiary by or before, and Oak Valley and each Oak
Valley Subsidiary is not subject to any judgment, order, writ, injunction, or
decree of or inquiry from, any Governmental Authority in connection with any
current, former or prospective employee of Oak Valley or any Oak Valley
Subsidiary.
 
Section 4.26 Agreements, Contracts and Commitments. Section 4.26 of the Oak
Valley Disclosure Schedule lists all leases, contracts, agreements and
instruments to which Oak Valley and each Oak Valley Subsidiary is a party as of
the date hereof and which are in any single case of material importance to the
conduct of the business of Oak Valley and each Oak Valley Subsidiary (true and
correct copies of each such document requested by Earthstone have been
previously delivered) (“Oak Valley Material Contracts”).  Except as set forth in
Section 4.26 of the Oak Valley Disclosure Schedule, neither Oak Valley nor any
Oak Valley Subsidiary has, as of the date hereof (i) any collective bargaining
agreements or any agreements that contain any severance pay liabilities or
obligations, (ii) any bonus, deferred compensation, pension, profit-sharing or
retirement plans, programs or other similar employee benefit arrangements except
as otherwise set forth in its limited liability company agreement, (iii) any
employment agreement, contract or commitment with an employee, or agreements to
pay severance, (iv) any agreement of guarantee or indemnification running from
Oak Valley or any Oak Valley Subsidiary to any Person, except as set forth in
its limited liability company agreement, (v) any agreement, indenture or other
instrument for borrowed money and any agreement or other instrument which
contains restrictions with respect to payment of dividends or any other
outstanding securities, (vi) any agreement, contract or commitment containing
any covenant limiting the freedom of Oak Valley or any Oak Valley Subsidiary to
engage in any line of business or compete with any Person, (vii) any agreement,
contract or commitment relating to capital expenditures required to be disclosed
in Section 4.17 of the Oak Valley Disclosure Schedule, (viii) any agreement,
contract or commitment relating to the acquisition of assets or capital stock of
any business enterprise, or (ix) any agreement, contract or commitment not made
in the ordinary course of business.  Except as set forth in Section 4.26 of the
Oak Valley Disclosure Schedule, neither Oak Valley nor any Oak Valley Subsidiary
has materially breached, nor to Oak Valley’s Knowledge is there any claim or any
legal basis for a claim that Oak Valley or any Oak Valley Subsidiary has
materially breached, any of the terms or conditions of any material agreement,
contract or commitment set forth in the Oak Valley Disclosure Schedule.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.27 Hedging. Except as set forth on Section 4.27 of the Oak Valley
Disclosure Schedule, neither Oak Valley nor any Oak Valley Subsidiary is engaged
in any oil, natural gas or other futures or option trading in respect of which
it has any material future liability, nor is it a party to any price swaps,
hedges, futures or similar instruments.  Section 4.27 of the Oak Valley
Disclosure Schedule sets forth for the periods shown obligations of Oak Valley
and any Oak Valley Subsidiary for the delivery of Hydrocarbons attributable to
any of the Oak Valley Properties in the future on account of prepayment, advance
payment, take-or-pay or similar obligations without then or thereafter being
entitled to receive full value therefor.  Except as set forth in Section 4.27 of
the Oak Valley Disclosure Schedule, as of the date hereof, neither Oak Valley
nor any Oak Valley Subsidiary is bound by futures, hedge, swap, collar, put,
call, floor, cap, option or other contracts that are intended to benefit from,
relate to or reduce or eliminate the risk of fluctuations in the price of
commodities, including Hydrocarbons, or securities.
 
Section 4.28 Regulatory Agencies. Except as set forth in Section 4.28 of the Oak
Valley Disclosure Schedule, all currently effective filings heretofore made by
Oak Valley or any Oak Valley Subsidiary with FERC, and all other Regulatory
Agencies were made in compliance with Applicable Laws and the factual
information contained therein was true and correct in all material respects as
of the respective dates of such filings.  The right of Oak Valley and any Oak
Valley Subsidiary to receive payment pursuant to any tariff, rate schedule or
similar instrument filed with or subject to the jurisdiction of any Governmental
Authority has not been suspended, and neither Oak Valley nor any Oak Valley
Subsidiary has received written notification questioning the validity of any
such tariff, rate schedule or similar instrument which is material to the
operations of the Oak Valley Properties, taken as a whole, from any Governmental
Authority or customer.  Neither Oak Valley nor any Oak Valley Subsidiary, nor
any portion of the Oak Valley Properties is subject to the jurisdiction of FERC
under the NGA.
 
Section 4.29 Non-Consent. To Oak Valley’s Knowledge, there are no operations
involving any of the Oak Valley Properties to which Oak Valley or any Oak Valley
Subsidiary has become a non-consenting Person.
 
Section 4.30 Property Boundaries. To Oak Valley’s Knowledge, all of the Oak
Valley Properties have been drilled and completed, as applicable, within the
boundaries of the Oak Valley Properties or within the limits otherwise permitted
by contract, pooling or unit agreements, and by Applicable Law; and all drilling
and completion of the Oak Valley Properties and all development and operations
on the Oak Valley Properties have been conducted in all material respects in
compliance with all applicable laws, ordinances, rules, regulations and permits,
and judgments, orders and decrees of any court or governmental body or agency.
 
Section 4.31 Current Payments. To Oak Valley’s Knowledge, except as expressly
set forth in Section 4.31 of the Oak Valley Disclosure Schedule, all proceeds
from the sale of Hydrocarbons produced from the Oak Valley Properties are
currently being paid to Oak Valley or the applicable Oak Valley Subsidiary and
no portion of such proceeds is currently being held in suspense by any Person by
whom proceeds are paid except for immaterial amounts.
 
Section 4.32 No Other Royalties. Except as expressly set forth in the Oak Valley
Reserve Report, to Oak Valley’s Knowledge, the Oak Valley Properties are not
burdened by any material royalty, overriding royalty interests, Production
payments or other material burdens on Production.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.33 Reserve Reports. All information (excluding assumptions and
estimates, but including the statement of the percentage of Hydrocarbons
reserves from the wells and other interests evaluated therein to which Oak
Valley or any Oak Valley Subsidiary is entitled and the percentage of the costs
and expenses related to such wells or interests to be borne by Oak Valley or any
Oak Valley Subsidiary) used by or on behalf of Oak Valley or any Oak Valley
Subsidiary that was material to estimates of proved Hydrocarbons reserves
attributable to the Oak Valley Properties in connection with the preparation of
the proved Hydrocarbons reserve reports prepared by Cawley, Gillespie &
Associates, Inc., independent petroleum engineers, as of December 31, 2013 (the
“Oak Valley Reserve Report”) was (at the time supplied or as modified or amended
prior to the issuance of the Oak Valley Reserve Report) to Oak Valley’s
Knowledge accurate in all material respects and Oak Valley has no Knowledge of
any material errors in such information that existed at the time of such
issuance.  Set forth on Section 4.33 of the Oak Valley Disclosure Schedule is a
list of all material Hydrocarbons, properties, interests and assets that were
included in the Oak Valley Reserve Report that have been disposed of prior to
the date hereof.
 
Section 4.34 Benefit Plans. No Benefit Plan of Oak Valley or its ERISA
Affiliates is a “defined benefit plan” within the meaning of Section 3(35) of
ERISA, a “multiemployer plan,” as defined in Section 3(37) of ERISA, or a
Pension Plan.  To the Knowledge of Oak Valley, there have been no prohibited
transactions (described under Section 406 of ERISA or Section 4975(c) of the
Code) or breaches of fiduciary duty or any other breaches or violations of any
law applicable to any of the Benefit Plans, in any such case, that would subject
Oak Valley to any material Taxes, penalties or other liabilities. There are no
investigations or audits of any Benefit Plan by any Governmental Authority
currently pending and there have been no such investigations or audits that have
been concluded that resulted in any liability to Oak Valley, its Subsidiaries or
its ERISA Affiliates that has not been fully discharged.  To the Knowledge of
Oak Valley, each Benefit Plan has been operated in all material respects in
compliance with applicable law and in accordance with its terms, and all
reports, descriptions and filings required by the Code, ERISA or any government
agency with respect to each Benefit Plan of Oak Valley or its ERISA Affiliates
have, in all material respects, been timely and completely filed or distributed.
Each Benefit Plan that is represented to be qualified under Section 401(a) of
the Code has a current favorable determination letter or is based on a prototype
document that has received a favorable opinion letter, all subsequent interim
amendments have been made in a timely manner, and to the Knowledge of Oak
Valley, no such Benefit Plan has been amended or operated in a way which could
reasonably be expected to adversely affect its qualified status or the qualified
status of its related trust. There have been no terminations, partial
terminations or discontinuances of contributions by Oak Valley to any qualified
plan during the preceding six years without notice to and approval by the IRS,
to the extent such notice to and approval by the IRS is required by Applicable
Law. There are no pending claims, lawsuits or actions relating to any Benefit
Plan of Oak Valley or its ERISA Affiliates (other than ordinary claims for
benefits) and, to the Knowledge of Oak Valley, none are threatened.  No Benefit
Plan provides retiree medical or retiree life insurance benefits, except as
required under Section 4980B of the Code and subsequent guidance. Oak Valley has
not established or maintained, nor has any liability with respect to, any
deferred compensation plan, program, or arrangement (including any “nonqualified
deferred compensation plan”) which is not in compliance with Section 409A of the
Code.
 
Section 4.35 Investment Representations. Oak Valley is acquiring the securities
representing the Exchange Consideration (“Exchange Securities”) for its own
account for investment purposes only and not with a view to the distribution
thereof.  Oak Valley is an accredited investor as that term is defined in
Regulation D promulgated by the SEC under the Securities Act.  Oak Valley
understands and agrees that the Exchange Securities have not been registered
under the Securities Act or any state securities laws, and that accordingly,
they will not be fully transferable except as permitted under various exemptions
contained in the Securities Act and applicable state securities laws, or upon
satisfaction of the registration and prospectus delivery requirements of the
Securities Act and applicable state securities laws.  Oak Valley acknowledges
that it must bear the economic risk of its investment in the Exchange Securities
for an indefinite period of time (subject, however, to Earthstone’s obligations
pursuant to the Registration Rights Agreement) since they have not been
registered under the Securities Act and applicable state securities laws and
therefore cannot be sold unless they are subsequently registered or an exemption
from registration is available. Absent an effective registration statement under
the Securities Act and applicable state securities laws covering the disposition
of the Exchange Securities, Oak Valley will not sell, transfer, assign, pledge,
hypothecate or otherwise dispose of any or all of the Exchange Securities,
absent a valid exemption from the registration and prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable state securities laws.  Oak Valley acknowledges
that a legend setting forth the foregoing restrictions will be included on each
of the certificates evidencing the Exchange Securities.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE V
Additional Covenants and Agreements
 
Section 5.1 Preparation of the Proxy Statement: Earthstone Stockhoder Meeting.
 
(a)  As soon as reasonably practicable following the date of this Agreement,
Earthstone shall prepare and file with the SEC a preliminary Proxy Statement to
obtain Earthstone Stockholder Approval.  Earthstone shall use its reasonable
best efforts to have the Proxy Statement cleared for use under the Exchange Act
as promptly as practicable after such filing.  Earthstone shall use its
reasonable best efforts to cause the Proxy Statement to be mailed to the
Earthstone Stockholders as promptly as practicable after the clearance is
received from the SEC.  If at any time prior to the Closing Date any information
relating to Earthstone, Oak Valley or the Oak Valley Subsidiaries, or any of
their respective Affiliates, directors or officers, is discovered by any Party
that should be set forth in an amendment or supplement to the Proxy Statement so
that it would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party that
discovers such information shall promptly notify the other Parties hereto and an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by Applicable Law,
disseminated to the Earthstone Stockholders.  Earthstone shall notify Oak Valley
of the receipt of any comments from the SEC and of any request by the SEC for
amendments or supplements to the Proxy Statement or for additional information.
 
(b)  Subject to Section 5.3, Earthstone shall, (i) as soon as reasonably
practicable following the date of this Agreement, establish a record date for,
duly call, give notice of, convene and hold a special meeting of the Earthstone
Stockholders (the “Earthstone Stockholders Meeting”) for the purpose of
obtaining the Earthstone Stockholder Approval and (ii) through the Earthstone
Board, recommend to the Earthstone Stockholders (A) an amendment to the
Earthstone Certificate of Incorporation increasing the total authorized capital
to 100,000,000 shares of Earthstone Common Stock and 20,000,000 shares of
Earthstone preferred stock, (B) the issuance of the Exchange Consideration
pursuant to this Agreement, and (C) the adoption of the New Equity Incentive
Plan (collectively, the “Earthstone Board Recommendation”).  Except to the
extent there is an Adverse Recommendation Change, the Proxy Statement shall
include a copy of the Earthstone Fairness Opinion and (subject to Section 5.3)
the Earthstone Board Recommendation.  Notwithstanding anything in this Agreement
to the contrary, Earthstone may postpone or adjourn the Earthstone Stockholders
Meeting (i) to solicit additional proxies for the purpose of obtaining the
Earthstone Stockholder Approval, (ii) for the absence of quorum, (iii) to allow
reasonable additional time for the filing and/or mailing of any supplemental or
amended disclosure that Earthstone has determined after consultation with
outside legal counsel is necessary under Applicable Law and for such
supplemental or amended disclosure to be disseminated and reviewed by the
Earthstone Stockholders prior to the Earthstone Stockholders Meeting and (iv) if
Earthstone has delivered any notice contemplated by Section 5.3(c).
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 5.2 Conduct of  Business.
 
(a)  Except (i) as expressly permitted by this Agreement, (ii) as set forth in
the Earthstone Disclosure Schedule or the Oak Valley Disclosure Schedule,
(iii) as required by Applicable Law, (iv) as provided for or contemplated by any
agreement of any Party or any of their respective Subsidiaries in effect as of
the date of this Agreement or (v) as agreed in writing by the other Parties
(which consent shall not be unreasonably withheld, delayed or conditioned),
during the period from the date of this Agreement until the Closing, each of
Earthstone and the Oak Valley Subsidiaries shall, and shall cause each of their
respective Subsidiaries to, (A) conduct its business in the ordinary course of
business consistent with past practice, (B) use commercially reasonable efforts
to maintain and preserve intact its business organization and the goodwill of
those having business relationships with it and retain the services of its
present officers and key employees, (C) use commercially reasonable efforts to
keep in full force and effect all material insurance policies, other than
changes to such policies made in the ordinary course of business, and (D) use
commercially reasonable efforts to comply in all material respects with all
Applicable Laws and the requirements of all Material Contracts.  Without
limiting the generality of the foregoing, except (i) as expressly permitted by
this Agreement, (ii) as set forth in the Earthstone Disclosure Schedule or the
Oak Valley Disclosure Schedule, (iii) as required by Applicable Law, (iv) as
required by any Material Contracts in effect as of the date of this Agreement or
(iv) as agreed in writing by the other Parties, during the period from the date
of this Agreement to the Closing, each of Earthstone and the Oak Valley
Subsidiaries shall not, and shall not permit any of its Subsidiaries to:
 
(i)   (A) issue, sell, grant, dispose of, accelerate the vesting of or modify,
as applicable, any of its Securities, or any Securities or rights convertible
into, exchangeable or exercisable for, or evidencing the right to subscribe for,
any Securities or any other agreements of any character to purchase or acquire
any of its Securities or rights convertible into, exchangeable or exercisable
for, or evidencing the right to subscribe for, any of the foregoing; (B) redeem,
purchase or otherwise acquire any of its outstanding Securities, or any rights,
warrants, options, calls, commitments or any other agreements of any character
to acquire any of its Securities, except in connection with the vesting,
settlement or forfeiture of, or tax withholding with respect to, any equity or
equity-based awards granted under any Earthstone equity plan and outstanding as
of the date of this Agreement; (C) declare, set aside for payment or pay any
dividend on, or make any other distribution in respect of, any Securities, or
otherwise make any payments to its equityholders in their capacity as such; or
(D) split, combine, subdivide or reclassify any Securities;
 
(ii)  (A) incur, refinance or assume any indebtedness for borrowed money or
guarantee any such indebtedness for borrowed money (or enter into a “keep well”
or similar agreement with respect to such indebtedness) or issue or sell any
debt securities or options, warrants, calls or other rights to acquire any debt
securities of Earthstone or the Oak Valley Subsidiaries or any of their
respective Subsidiaries, other than (1) borrowings under such Parties’
respective credit facilities, or any replacement or modification thereof, and
additional borrowings, in each case in this Section 5.2(a)(ii)(A)(1) not in
excess of the borrowing base as of the date hereof or the borrowing base as may
be redetermined under their respective existing credit facilities,
(2) refinancing, replacement or amendment of any indebtedness that may default
or come due as a result of the transactions contemplated hereby (provided, that
the Parties shall consult with each other in connection with any such action) or
that is required to be repaid or repurchased pursuant to its terms,
(3) intercompany borrowings among Earthstone on the one hand, and the Oak Valley
Subsidiaries on the other hand, and (4) repayments of borrowings from either
Party or any of its Subsidiaries by such Party or any of its Subsidiaries and
guarantees by either Party or any of its Subsidiaries of indebtedness of such
Party or any of its Subsidiaries, or (B) except as permitted pursuant to clause
(A) above, prepay or repurchase any long-term indebtedness for borrowed money or
debt Securities of either Party or any of its Subsidiaries (other than
(1) revolving indebtedness, (2) borrowing from either Party or any of its
Subsidiaries and (3) repayments or repurchases required pursuant to the terms of
such indebtedness or debt Securities);
 
 
22

--------------------------------------------------------------------------------

 
 
(iii)  sell, transfer, lease, farmout or otherwise dispose of any of the
Earthstone Properties or the Oak Valley Properties, as applicable, with a fair
market value in excess of $1,000,000, with respect to Earthstone or $12,500,000
with respect to the Oak Valley Subsidiaries, in the aggregate, without
consultation and consent of the other Party which consent shall not be
unreasonably withheld, delayed or conditioned, except (1) pursuant to contracts
in force at the date of this Agreement and listed on the Earthstone Disclosure
Schedule or the Oak Valley Disclosure Schedule, as applicable, correct and
complete copies of which have been made available to the other Party,
(2) dispositions of obsolete or worthless equipment which is replaced with
equipment and materials of comparable or better value and utility, or
(3) transactions (including sales of oil, natural gas, natural gas liquids and
other produced Hydrocarbons) in the ordinary course of business consistent with
past practice;
 
(iv)  make any capital expenditure or capital expenditures (which shall include,
any investments by contribution to capital, property transfers, purchase of
Securities or otherwise) in excess of $5,000,000, with respect to Earthstone or
$20,000,000 with respect to the Oak Valley Subsidiaries, in the aggregate for
any fiscal year, without consultation and consent of the other Party which
consent shall not be unreasonably withheld, delayed or conditioned, except for
any such capital expenditures set forth in Section 5.2(a)(iv) of the Earthstone
Disclosure Schedule or Section 5.2(a)(iv) of the Oak Valley Disclosure Schedule,
as applicable, or except as may be reasonably required to conduct emergency
operations, repairs or replacements on any well, pipeline, or other facility;
 
(v)   except as set forth in the Earthstone Disclosure Schedule, directly or
indirectly acquire (A) by merging or consolidating with, or by purchasing all of
or a substantial equity interest in, or by any other manner, any Person or
division, business or equity interest of any Person, or (B) except in the
ordinary course of business consistent with past practice, any assets that, in
the aggregate, have a purchase price in excess of $1,000,000; provided, that Oak
Valley shall not be subject to this Section 5.2(a)(v) and in lieu thereof shall
be subject to the limitations set forth in Section 5.2(b);
 
(vi)  make any loans or advances to any Person (other than (A) travel,
relocation expenses and similar expenses or advances to its employees in the
ordinary course of business consistent with past practice, (B) loans and
advances to such Party or any of its Subsidiaries and (C) trade credit granted
in the ordinary course of business consistent with past practice);
 
(vii) (A) except in the ordinary course of business consistent with past
practice, enter into any contract or agreement that would be a Material Contract
or hedge agreement if in existence as of the date of this Agreement or (B)
except in the ordinary course of business consistent with past
practice, terminate or amend in any material respect any Material Contract, or
(C) (1) waive any material rights under any Material Contract, (2) enter into or
extend the term or scope of any Material Contract that materially restricts that
Party or any of its Subsidiaries from engaging in any line of business or in any
geographic area, (3) enter into any Material Contract that would be breached by,
or require the consent of any third party in order to continue in full force
following, consummation of the transactions contemplated hereby, or (4) release
any Person from, or modify or waive any provision of, any standstill,
confidentiality or similar agreement, in each case, related to a sale of that
Party or any of its Subsidiaries;
 
 
23

--------------------------------------------------------------------------------

 
 
(viii) except as required by Applicable Law (including to avoid the imposition
of any penalty taxes under Section 409A of the Code), or as required by the
terms, as of the date hereof, of any Benefit Plan set forth in the Earthstone
Disclosure Schedule or the Oak Valley Disclosure Schedule, as applicable, and
except as set forth in Section 5.2(a)(viii) of the Oak Valley Disclosure
Schedule (A) materially increase the compensation of any executive officer,
(B) pay any bonus or incentive compensation, (C) grant any new equity or
non-equity based compensation award, (D) except for the adoption of the New
Equity Incentive Plan and as contemplated in Section 5.11, enter into,
establish, amend or terminate any Benefit Plan or any other agreement or
arrangement which would be a Benefit Plan if it were in effect on the date of
this Agreement, or (E) fund any Benefit Plan or trust relating thereto;
 
(ix)   except as required by Applicable Law, (A) change its fiscal year or any
method of tax accounting, (B) make, change or revoke any material Tax election,
(C) settle or compromise any material liability for Taxes or (D) file any
material amended Tax Return;
 
(x)    make any changes in financial accounting methods, principles or practices
(or change an annual accounting period), except insofar as may be required by a
change in GAAP or Applicable Law;
 
(xi)   amend its certificate of incorporation, bylaws, certificate of formation,
limited liability company agreement or any other organizational documents;
 
(xii)  adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization;
 
(xiii) except as provided under any agreement entered into prior to the date of
this Agreement and disclosed in the Earthstone Disclosure Schedule or the Oak
Valley Disclosure Schedule, as applicable, pay, discharge, settle or satisfy any
suit, action, claims or proceeding, in excess of $250,000 individually or
$1,000,000 in the aggregate for Oak Valley or in excess of $50,000 individually
or $200,000 in the aggregate for Earthstone, without consultation and consent of
the other Party which consent shall not be unreasonably withheld, delayed or
conditioned; or
 
(xiv) agree, in writing or otherwise, to take any of the foregoing actions, or
take any action or agree, in writing or otherwise, to take any action which
would in any material respect impede or delay the ability of the Parties to
satisfy any of the conditions to the transactions contemplated hereby, other
than as permitted in Section 5.3.
 
(b)  Notwithstanding Section 5.2(a)(v), prior to the Closing Date, Oak Valley
and any of the Oak Valley Subsidiaries may enter into an agreement for or
consummate an acquisition of oil and gas properties (including by merging or
consolidating with, or by purchasing all or substantially all of the assets,
business, division or equity interests of any Person) (such properties, the
“Acquired Properties”) in exchange for (i) cash (“Oak Valley Interim Cash
Acquisition”), (ii) Earthstone Common Stock, to be consummated at or immediately
following the Closing, subject to the consummation of the Exchange and with
Earthstone’s participation and consent (which shall not be unreasonably
withheld, delayed or conditioned) (“Oak Valley Interim Stock Acquisition”),
(iii) limited liability company interests of Oak Valley (“Oak Valley Interim LLC
Unit Acquisition”), (iv) cash and Earthstone Common Stock (with Earthstone’s
participation and consent which shall not be unreasonably withheld, delayed or
conditioned) (“Oak Valley Interim Cash-Stock Acquisition”) or (v) cash and
limited liability company interests of Oak Valley (“Oak Valley Interim Cash-LLC
Unit Acquisition”, and together with the Oak Valley Interim Cash Acquisition,
Oak Valley Interim Stock Acquisition, Oak Valley Interim LLC Unit Acquisition
and Oak Valley Interim Cash-Stock Acquisition, the “Oak Valley Interim
Acquisitions”); provided that, Oak Valley and the Oak Valley Subsidiaries shall
not be permitted to enter into any agreement for or consummate any Oak Valley
Interim Acquisition, (A) with any Person that is an Affiliate of Oak Valley or
the Oak Valley Subsidiaries, (B) after the date the Earthstone notifies Oak
Valley that the Proxy Statement has been cleared for use by the SEC under the
Exchange Act, (C) that would result in the Closing Cash Contribution to be made
by Oak Valley to the Oak Valley Subsidiaries at Closing to be less than
$75,000,000, or (D) that would result in the existing Earthstone stockholders
holding, immediately after the Closing and after giving effect to all Oak Valley
Interim Acquisitions, less than twelve percent (12%) of the outstanding
Earthstone Common Stock. If any Oak Valley Interim Cash Acquisition, Oak Valley
Interim Cash-Stock Acquisition or Oak Valley Interim Cash-LLC Unit Acquisition
is consummated prior to Closing, Oak Valley shall provide prompt notice to
Earthstone and the amount of cash contributed to the Oak Valley Subsidiaries at
Closing shall be reduced as provided in Section 5.18.  Neither an Oak Valley
Interim Stock Acquisition nor an Oak Valley Interim Cash-Stock Acquisition shall
result in any modification to the Exchange Consideration to be issued to Oak
Valley at Closing; provided, however, that the issuance of Earthstone Common
Stock in connection with such Oak Valley Interim Stock Acquisition or Oak Valley
Interim Cash-Stock Acquisition at Closing to the counterparty of such
transaction will have the effect of reducing the proportionate share of
Earthstone Common Stock to be held by Oak Valley and stockholders of Earthstone
immediately after the Closing.  If Oak Valley consummates an Oak Valley Interim
LLC Unit Acquisition or an Oak Valley Interim Cash-LLC Unit Acquisition prior to
Closing, the Exchange Consideration to be issued to Oak Valley shall be
increased by a number of shares of Earthstone Common Stock equal to the LLC unit
portion of the purchase price of such Oak Valley Interim LLC Unit Acquisition
divided by 25.98. All Acquired Properties shall either be held by one or more of
the Oak Valley Subsidiaries that will be contributed to Earthstone at Closing or
shall be conveyed by the applicable seller directly to Earthstone at Closing.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.3 No Solicitation by Earthstone: Etc.
 
 (a) Except as otherwise permitted hereunder, Earthstone shall not, and shall
use its best efforts to cause its directors, officers, employees, investment
bankers, financial advisors, attorneys, accountants, agents and other
representatives (collectively, “Representatives”) not to, directly or
indirectly: (i) solicit, initiate, knowingly facilitate, knowingly encourage or
knowingly induce any inquiries or any proposals that constitute the submission
of an Alternative Proposal, (ii) furnish confidential information or enter into
any confidentiality agreement, merger agreement, letter of intent, agreement in
principle, stock purchase agreement, asset purchase agreement or exchange
agreement, option agreement or other similar agreement relating to an
Alternative Proposal (an “Acquisition Agreement”), or (iii) withdraw, modify or
qualify, or propose publicly to withdraw, modify or qualify, in a manner adverse
to Oak Valley, the Earthstone Board Recommendation or publicly recommend the
approval or adoption of, or publicly approve or adopt, or propose to publicly
recommend, approve or adopt, any Alternative Proposal (the taking of any action
described in clause (iii) being referred to as an “Adverse Recommendation
Change”).  Without limiting the foregoing, it is understood that any violation
of the foregoing restrictions by Earthstone’s Representatives shall be deemed to
be a breach of this Section 5.3 by Earthstone unless such violation is committed
without the Knowledge of Earthstone and Earthstone uses reasonable efforts to
promptly cure such violation once Earthstone is made aware of such violation.
 
 (b) Notwithstanding anything to the contrary contained in Section 5.3(a), if at
any time prior to obtaining the Earthstone Stockholder Approval, (i) Earthstone
has received an Alternative Proposal that the Earthstone Board believes is bona
fide, (ii) the Earthstone Board, after consultation with its financial advisors
and outside legal counsel, determines in good faith that such Alternative
Proposal constitutes or could reasonably be expected to lead to or result in a
Superior Proposal and (iii) such Alternative Proposal did not result from a
material breach of this Section 5.3, then Earthstone may (A) furnish
information, including confidential information, with respect to Earthstone and
its Subsidiaries to the Person making such Alternative Proposal, and
(B) participate in discussions or negotiations regarding such Alternative
Proposal; provided that Earthstone will not, and will use reasonable best
efforts to cause its Representatives not to, disclose any non-public information
to such Person unless Earthstone has, or first enters into, a confidentiality
agreement with such Person with confidentiality provisions that are not less
restrictive to such Person than the provisions of the Confidentiality Agreement
are to Oak Valley (provided that such confidentiality agreement need not include
“standstill” provisions or similar restrictions).
 
 
25

--------------------------------------------------------------------------------

 
 
 (c) In addition to the other obligations of Earthstone set forth in this
Section 5.3, Earthstone shall promptly advise Oak Valley, orally and in writing,
and in no event later than three (3) business days after receipt, if any
proposal, offer, inquiry or other contact is received by, any information is
requested from, or any discussions or negotiations are sought to be initiated
with, Earthstone in respect of any Alternative Proposal, and shall, in any such
notice to Oak Valley, indicate the identity of the Person making such proposal,
offer, inquiry or other contact and the terms and conditions of any proposals or
offers or the nature of any inquiries or contacts (and shall include with such
notice copies of any written materials received from or on behalf of such Person
relating to such proposal, offer, inquiry or request), and thereafter shall
promptly keep Oak Valley reasonably informed of all material developments
affecting the status and terms of any such proposals, offers, inquiries or
requests (and Earthstone shall promptly provide Oak Valley with copies of any
additional written materials received by Earthstone or that Earthstone has
delivered to any third party making an Alternative Proposal that relate to such
proposals, offers, inquiries or requests) and of the status of any such
discussions or negotiations.
 
 (d) Notwithstanding the foregoing, if Earthstone receives a written Alternative
Proposal that the Earthstone Board believes is bona fide and the Earthstone
Board, after consultation with its financial advisors and outside legal counsel,
concludes that such Alternative Proposal constitutes a Superior Proposal, then
the Earthstone Board may, at any time prior to obtaining the Earthstone
Stockholder Approval, if it determines in good faith, after consultation with
outside counsel, that the failure to take such action would be reasonably likely
to be inconsistent with its fiduciary duties under Applicable Law, effect an
Adverse Recommendation Change or enter into an Acquisition Agreement; provided,
however, that Earthstone shall not be entitled to exercise its right to make any
Adverse Recommendation Change in response to a Superior Proposal or execute or
enter into an Acquisition Agreement for a Superior Proposal (x) until three (3)
business days after Earthstone provides written notice to Oak Valley (an
“Earthstone Notice”) advising Oak Valley that the Earthstone Board or a
committee thereof has received a Superior Proposal, specifying the material
terms and conditions of such Superior Proposal, and identifying the person or
group making such Superior Proposal and, at the request of Oak Valley,
Earthstone shall negotiate in good faith with Oak Valley during such three (3)
business day period, with respect to any alternative transaction (including any
modifications to the terms of this Agreement) that would allow the Earthstone
Board not to make such Adverse Recommendation Change consistent with its
fiduciary duties (it being understood that any change in the financial or other
material terms of a Superior Proposal shall require a new Earthstone Notice and
a new three (3) business day period under this Section 5.3(d)).
 
 (e) For purposes of this Agreement:
 
(i)  “Alternative Proposal” means any inquiry, proposal or offer from any Person
or “group” (as defined in Section 13(d) of the Exchange Act), other than Oak
Valley and its Subsidiaries, relating to any (A) direct or indirect acquisition
(whether in a single transaction or a series of related transactions), outside
of the ordinary course of business, of assets of Earthstone and its Subsidiaries
(including securities of Subsidiaries) equal to twenty percent (20%) or more of
Earthstone’s consolidated assets or to which twenty percent (20%) or more of
Earthstone’s revenues on a consolidated basis are attributable, (B) direct or
indirect acquisition (whether in a single transaction or a series of related
transactions) of beneficial ownership (within the meaning of Section 13 under
the Exchange Act) of twenty percent (20%) or more of any class of equity
securities of Earthstone, (C) tender offer or exchange offer that if consummated
would result in any Person or “group” (as defined in Section 13(d) of the
Exchange Act) beneficially owning twenty percent (20%) or more of any class of
equity securities of Earthstone or (D) merger, consolidation, unit exchange,
share exchange, business combination, recapitalization, liquidation, dissolution
or similar transaction involving Earthstone which is structured to permit such
Person or group to acquire beneficial ownership of at least twenty percent (20%)
of Earthstone’s consolidated assets or equity interests; in each case, other
than the transactions contemplated hereby.
 
 
26

--------------------------------------------------------------------------------

 
 
(ii)  “Superior Proposal” means a bona fide written Alternative Proposal,
obtained after the date of this Agreement and not in breach of this Section 5.3
(other than an immaterial breach), to acquire, directly or indirectly, more than
fifty percent (50%) of the outstanding equity securities of Earthstone or assets
of Earthstone and its Subsidiaries on a consolidated basis, made by a third
party, which is on terms and conditions which the Earthstone Board determines in
its good faith to be more favorable to the Earthstone Stockholders from a
financial point of view than the transactions contemplated hereby.
 
 (f)   Notwithstanding anything in this Section 5.3 to the contrary, the
Earthstone Board may, at any time prior to obtaining the Earthstone Stockholder
Approval, effect an Adverse Recommendation Change in response to an Intervening
Event if the Earthstone Board concludes in good faith, after consultation with
outside counsel and its financial advisors, that the failure to take such action
would be reasonably likely to be inconsistent with its fiduciary duties under
Applicable Law; provided, however, that Earthstone shall provide Oak Valley with
three (3) business days’ prior written notice advising Oak Valley it intends to
effect an Adverse Recommendation Change and specifying, in reasonable detail,
the reasons therefor (including the material facts and circumstances related to
the applicable Intervening Event), and during such three (3) business day
period, Earthstone shall consider in good faith any proposal by Oak Valley to
amend the terms and conditions of this Agreement in a manner that would allow
the Earthstone Board not to make such Adverse Recommendation Change consistent
with its fiduciary duties.  The term “Intervening Event” means, with respect to
Earthstone, a material event or circumstance that arises or occurs after the
date of this Agreement and was not, prior to the date of this Agreement,
reasonably foreseeable by the Earthstone Board; provided, however, that in no
event shall any of the following constitute an Intervening Event: (i) the
receipt, existence or terms of an Alternative Proposal or any matter relating
thereto or consequence thereof; (ii) an agreement to acquire or the acquisition
by Oak Valley of oil and gas properties by purchase, merger or otherwise,
provided that such acquisition is in compliance with Section 5.2(b), and
provided further that any materially adverse fact or circumstance regarding the
acquired properties discovered after the execution of such agreement may
constitute an Intervening Event; (iii) a change in the market price of
Earthstone’s securities; or (iv) announcement of the Exchange Agreement.
 
 (g)  Nothing contained in this Agreement shall prevent Earthstone or the
Earthstone Board from issuing a “stop, look and listen” communication pursuant
to Rule 14d-9(f) under the Exchange Act or complying with Rule 14d-9 and Rule
14e-2 under the Exchange Act or other Applicable Law with respect to an
Alternative Proposal if the Earthstone Board determines in good faith (after
consultation with outside legal counsel) that the failure to take such action
would be reasonably likely to be inconsistent with its fiduciary duties under
Applicable Law; provided that any Adverse Recommendation Change may only be made
in accordance with Sections 5.3(d) and (f).  For the avoidance of doubt, a
public statement that describes Earthstone’s receipt of an Alternative Proposal
and the operation of this Agreement with respect thereto shall not be deemed an
Adverse Recommendation Change.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 5.4 Commercially Reasonable Efforts
 
(a) Subject to the terms and conditions of this Agreement (including Section 5.3
and Section 5.4(d)), each of Oak Valley and the Oak Valley Subsidiaries, on the
one hand, and Earthstone, on the other hand, shall cooperate with the other and
use (and shall cause their respective Subsidiaries to use) its commercially
reasonable efforts to (i) take, or cause to be taken, all actions, and do, or
cause to be done, all things, necessary, proper or advisable to cause the
conditions to the Closing to be satisfied as promptly as practicable (and in any
event no later than the Outside Date) and to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated hereby,
including preparing and filing promptly and fully all documentation to effect
all necessary filings, notifications, notices, petitions, statements,
registrations, submissions of information, applications and other documents
(including any required or recommended filings under applicable Antitrust Laws),
(ii) obtain promptly (and in any event no later than the Outside Date) all
approvals, consents, clearances, expirations or terminations of waiting periods,
registrations, permits, authorizations and other confirmations from any
Governmental Authority or third party necessary, proper or advisable to
consummate the transactions contemplated hereby, (iii) defend any lawsuits or
other legal proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated hereby and (iv)
obtain all necessary consents, approvals or waivers from third parties.  For
purposes of this Agreement, “Antitrust Laws” means the Sherman Act, as amended,
the Clayton Act, as amended, the HSR Act, the Federal Trade Commission Act, as
amended, and all other Applicable Laws issued by a Governmental Authority that
are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of
competition.
 
 (b) In furtherance and not in limitation of the foregoing, Oak Valley and
Earthstone shall each use its commercially reasonable efforts to (i) take all
action necessary to ensure that no state takeover statute or similar Applicable
Law is or becomes applicable to any of the transactions contemplated hereby and
(ii) if any state takeover statute or similar Applicable Law becomes applicable
to any of the transactions contemplated hereby, take all action necessary to
ensure that such transaction may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise minimize the effect of
such Applicable Law on the transaction.
 
 (c) Each of the Parties hereto shall use (and shall cause their respective
Subsidiaries to use) its reasonable best efforts to (i) cooperate in all
respects with each other in connection with any filing or submission with a
Governmental Authority in connection with the transactions contemplated hereby
and in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the transactions contemplated hereby,
including any proceeding initiated by a private Person, (ii) promptly inform the
other Party of (and supply to the other Party) any communication received by
such Party from, or given by such Party to, the Federal Trade Commission, the
Antitrust Division of the Department of Justice, or any other Governmental
Authority and any material communication received or given in connection with
any proceeding by a private Person, in each case regarding any of the
transactions contemplated hereby, (iii) permit the other Party to review in
advance and incorporate the other Party’s reasonable comments in any
communication to be given by it to any Governmental Authority with respect to
obtaining any clearances required under any Antitrust Law in connection with the
transactions contemplated hereby and (iv) consult with the other Party in
advance of any meeting or teleconference with any Governmental Authority or, in
connection with any proceeding by a private Person, with any other Person, and,
to the extent not prohibited by the Governmental Authority or other Person, give
the other Party the opportunity to attend and participate in such meetings and
teleconferences.  Earthstone shall have the principal responsibility for
devising and implementing the strategy for obtaining any clearances required
under any Antitrust Law in connection with the transactions contemplated hereby
and shall take the lead in all meetings and communications with any Governmental
Authority in connection with obtaining such clearances; provided, however, that
Earthstone shall consult in advance with Oak Valley and in good faith take Oak
Valley’s views into account regarding the overall strategy.  The Parties shall
take reasonable efforts to share information protected from disclosure under the
attorney-client privilege, work product doctrine, joint defense privilege or any
other privilege pursuant to this Section 5.4 in a manner so as to preserve the
applicable privilege.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 (d) Earthstone and Oak Valley (including by causing their respective
Subsidiaries) agree to use their reasonable best efforts to (x) resolve any
objections that a Governmental Authority or other Person may assert under any
Antitrust Law with respect to the transactions contemplated hereby, and (y)
avoid or eliminate each and every impediment under any Antitrust Law that may be
asserted by any Governmental Authority with respect to the transactions
contemplated hereby, in each case, so as to enable the Closing to occur as
promptly as practicable and in any event no later than the Outside Date, and
including taking or agreeing to take the types of actions, but subject to the
limitations, described in the following sentence.  Notwithstanding the foregoing
or any other provision of this Agreement, each of Earthstone and Oak Valley
shall not, without the other Party’s prior written consent, commit to any
divestiture transaction or agree to any restriction on its business, and nothing
in this Section 5.4 shall (i) limit any applicable rights a Party may have to
terminate this Agreement pursuant to Section 7.1 in a case where Section 7.1
permits such termination or (ii) require either of Earthstone or Oak Valley to
offer, accept or agree to (A) dispose or hold separate any part of such Party’s
or its respective Subsidiaries’ businesses, operations or assets (or a
combination thereof), (B) not compete in any geographic area or line of
business, and/or (C) restrict the manner in which, or whether, either Party or
any of their Affiliates may carry on business in any part of the world.
 
Section 5.5 Public Announcements. The initial press release with respect to the
execution of this Agreement shall be a joint press release to be reasonably
agreed upon by Earthstone and Oak Valley.  Thereafter, neither Earthstone nor
Oak Valley shall issue or cause the publication of any press release or other
public announcement (to the extent previously issued or made in accordance with
this Agreement) with respect to this Agreement or the transactions contemplated
hereby without the prior consent of the other Party (which consent shall not be
unreasonably withheld or delayed), except as may be required by Applicable Law
or by any applicable listing agreement with the NYSE MKT as determined in the
good faith judgment of Earthstone (in which case Earthstone shall not issue or
cause the publication of such press release or other public announcement without
prior consultation with Oak Valley); provided, however, that Earthstone shall
not be required by this Section 5.5 to consult with any other party with respect
to a public announcement in connection with the receipt and existence of an
Alternative Proposal that the Earthstone Board believes is bona fide and matters
related thereto or an Adverse Recommendation Change but nothing in this proviso
shall limit any obligation of Earthstone under Section 5.3(c) to advise and
inform Oak Valley; provided, further, that each Party and their respective
controlled affiliates may make statements that are consistent with statements
made in previous press releases, public disclosures or public statements made by
Earthstone or Oak Valley in compliance with this Section 5.5.
 
Section 5.6 Access to Information: Confidentiality
 
 (a) Upon reasonable notice and subject to Applicable Laws relating to the
exchange of information, each Party shall, and shall cause each of its
Subsidiaries to afford to the other Party and its Representatives reasonable
access during normal business hours (and, with respect to books and records, the
right to copy) to all of its and its Subsidiaries’ properties, commitments,
books, contracts, records and correspondence (in each case, whether in physical
or electronic form), officers, employees, accountants, counsel, financial
advisors and other Representatives.  Each Party shall furnish promptly to the
other Party (i) a copy of each report, schedule and other document filed or
submitted by it pursuant to the requirements of federal or state securities laws
and a copy of any communication (including “comment letters”) received by such
party from the SEC concerning compliance with securities laws and (ii) all other
information concerning its and its Subsidiaries’ business, properties and
personnel as the other Party may reasonably request (including information
necessary to prepare the Proxy Statement).  Except for disclosures permitted by
the terms of the Confidentiality Agreement, dated as of April 18, 2013, between
Earthstone and Oak Valley (as it may be amended from time to time, the
“Confidentiality Agreement”), each Party and its Representatives shall hold
information received from the other Party pursuant to this Section 5.6 in
confidence in accordance with the terms of the Confidentiality Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
 (b) This Section 5.6 shall not require either Party to permit any access, or to
disclose any information, that in the reasonable, good faith judgment of such
Party would reasonably be expected to result in (i) any violation of any
contract or Applicable Law to which such Party or its Subsidiaries is a party or
is subject or cause any privilege (including attorney-client privilege) that
such Party or any of its Subsidiaries would be entitled to assert to be
undermined with respect to such information and such undermining of such
privilege could in such Party’s good faith judgment adversely affect in any
material respect such Party’s position in any pending or, what such Party
believes in good faith could be, future litigation or (ii) if such Party or any
of its Subsidiaries, on the one hand, and the other Party or any of its
Subsidiaries, on the other hand, are adverse parties in a litigation, such
information being reasonably pertinent thereto; provided that, in the case of
clause (i), the Parties hereto shall cooperate in seeking to find a way to allow
disclosure of such information (including by entering into a joint-defense or
similar agreement) to the extent doing so (1) would not (in the good faith
belief of the party being requested to disclose the information) reasonably be
likely to result in the violation of any such contract or Applicable Law or
reasonably be likely to cause such privilege to be undermined with respect to
such information or (2) could reasonably (in the good faith belief of the party
being requested to disclose the information) be managed through the use of
customary “clean-room” arrangements pursuant to which appropriately designated
Representatives of the other Party shall be provided access to such information;
provided, further, that the Party being requested to disclose the information
shall (x) notify the other Party that such disclosures are reasonably likely to
violate its or its Subsidiaries’ obligations under any such contract or
Applicable Law or are reasonably likely to cause such privilege to be
undermined, (y) communicate to the other Party in reasonable detail the facts
giving rise to such notification and the subject matter of such information (to
the extent it is able to do so in accordance with the first proviso in this
Section 5.6(b)) and (z) in the case where such disclosures are reasonably likely
to violate its or its Subsidiaries’ obligations under any contract, use
reasonable commercial efforts to seek consent from the applicable third party to
any such contract with respect to the disclosures prohibited thereby (to the
extent not otherwise expressly prohibited by the terms of such contract).
 
         (c) No investigation, or information received, pursuant to this Section
5.6 will modify any of the representations and warranties of the Parties hereto.
 
Section 5.7 Notification of Certain Matters. Oak Valley shall give prompt notice
to Earthstone, and Earthstone shall give prompt notice to Oak Valley of (i) any
notice or other communication received by such Party from any Governmental
Authority in connection with the transactions contemplated hereby or from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated hereby, if the subject matter of
such communication or the failure of such Party to obtain such consent is
reasonably likely to be material to Oak Valley or Earthstone, (ii) any actions,
suits, claims, investigations or proceedings commenced or, to such Party’s
knowledge, threatened against, relating to or involving or otherwise affecting
such Party or any of its Subsidiaries and that relate to the transactions
contemplated hereby, (iii) the discovery of any fact or circumstance that, or
the occurrence or non-occurrence of any event the occurrence or non-occurrence
of which, would result in the failure to be satisfied of any of the conditions
to the Closing in ARTICLE VI and (iv) any material failure of such Party to
comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereby which would result in the failure to be satisfied of any
of the conditions to the Closing in ARTICLE VI; provided that, in the case of
clauses (iii) and (iv), the failure to comply with this Section 5.7 shall not
result in the failure to be satisfied of any of the conditions to the Closing in
ARTICLE VI, or give rise to any right to terminate this Agreement under ARTICLE
VII, if the underlying fact, circumstance, event or failure would not in and of
itself give rise to such failure or right.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 5.8 Indemnification and Insurance
 
 (a) For purposes of this Section 5.8, (i) “Indemnified Person” shall mean any
person who is now, or has been or becomes at any time prior to the Closing Date,
an officer, director or employee of Oak Valley or any of its Subsidiaries and
also with respect to any such Person, in his or her capacity as a director,
officer, employee, manager, member, trustee or fiduciary of another corporation,
foundation, partnership, joint venture, trust, pension or other employee benefit
plan or enterprise (whether or not such other entity or enterprise is affiliated
with Oak Valley) serving at the request of or on behalf of Oak Valley or any Oak
Valley Subsidiary and together with such Person’s heirs, executors or
administrators and (ii) “Proceeding” shall mean any actual or threatened claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative, investigative or otherwise and whether or not such claim,
action, suit, proceeding or investigation results in a formal civil or criminal
litigation or regulatory action.
 
 (b) From and after the Closing Date, solely to the extent that Oak Valley or
any of its Subsidiaries would be permitted to indemnify an Indemnified Person,
Earthstone jointly and severally agree to (i) indemnify and hold harmless
against any cost or expenses (including attorneys’ fees), judgments, fines,
losses, claims, damages or liabilities and amounts paid in settlement in
connection with any Proceeding, and provide advancement of expenses to, all
Indemnified Persons to the fullest extent permitted under Applicable Law and
(ii) honor the provisions regarding elimination of liability of directors,
indemnification of officers, directors and employees and advancement of expenses
contained in the Oak Valley Charter Documents and comparable governing
instruments of any Subsidiary of Oak Valley immediately prior to the Closing
Date and ensure that the certificate of formation and limited liability company
agreement of the Oak Valley Subsidiaries shall, for a period of six (6) years
following the Closing Date, contain provisions no less favorable with respect to
indemnification, advancement of expenses and exculpation of present and former
directors, officers, employees and agents of Oak Valley and its Subsidiaries
than are presently set forth in the Oak Valley Charter Documents.  Any right of
indemnification of an Indemnified Person pursuant to this Section 5.8(b) shall
not be amended, repealed or otherwise modified at any time in a manner that
would adversely affect the rights of such Indemnified Person as provided herein.
 
 (c) For a period of six (6) years following the Closing Date, Earthstone shall
not amend its certificate of incorporation or bylaws to contain less favorable
provisions with respect to indemnification, advancement of expenses and
exculpation of present and former directors, officers, employees and agents of
Earthstone or its Subsidiaries.  Prior to or within ninety (90) days following
the Closing Date, Earthstone shall purchase “run-off” director and officer
indemnification insurance to insure the existing officers and directors of
Earthstone for a period of six (6) years following the Closing Date in
substantially the same amount as the director and officer indemnification
insurance policy in existence as of the date of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 5.9 Fees and Expenses. All fees and expenses incurred in connection with
the transactions contemplated hereby including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties incurred
by a party in connection with the negotiation and effectuation of the terms and
conditions of this Agreement and the transactions contemplated hereby, shall be
the obligation of the respective Party incurring such fees and expenses.
 
Section 5.10 Section 16 Matters. Prior to the Closing Date, Earthstone and Oak
Valley shall take all such steps as may be required (to the extent permitted
under Applicable Law) to cause any acquisitions of Earthstone Common Stock
resulting from the transactions contemplated by this Agreement by each
individual who is subject to the reporting requirements of Section 16(a) of the
Exchange Act, or will become subject to such reporting requirements with respect
Earthstone, to be exempt under Rule 16b-3 promulgated under the Exchange Act.
 
Section 5.11 Employee Benefits. At Closing, the benefits payable to Earthstone
employees as set forth in Section 3.25 of the Earthstone Disclosure Schedule
shall be paid.  If requested by Oak Valley, Earthstone will terminate its 401(k)
Plan effective the day before Closing; provided, that in such event, Oak Valley
or the applicable Oak Valley Subsidiary shall amend, if necessary, its 401(k)
plan to cover the employees of Earthstone or cause Earthstone to adopt the Oak
Valley or the applicable Oak Valley Subsidiary 401(k) plan to cover the
employees of Earthstone, effective as of Closing.
 
Section 5.12 Tax Treatment of the Exchange. For federal (and applicable state)
income Tax purposes, the Parties hereto shall, and shall cause their Affiliates
to, treat the Exchange as a contribution by Oak Valley of the membership
interests of the Oak Valley Subsidiaries in exchange for the Earthstone Common
Stock in a nontaxable transaction described in Section 351 of the Code.  The
Parties (or their respective members or stockholders) shall not take any
position inconsistent with such treatment on any Tax Return or for any other Tax
or non-Tax purpose unless otherwise required by Applicable Law.
 
Section 5.13 Oak Valley Agreement. Oak Valley has taken all steps necessary to
approve the Exchange and agrees during the term of this Agreement not to reverse
or supersede its previous approval of the Exchange.  Oak Valley shall not take
any action that could reasonably be expected to impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the Exchange
or the fulfillment of the conditions under this Agreement.  Oak Valley will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of its interests in the Oak
Valley Subsidiaries or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of the Oak Valley Subsidiary
interests or Oak Valley’s voting or economic interest therein. Any attempted
Transfer of Oak Valley Subsidiary interests or any interest therein in violation
of this Section 5.13 shall be null and void.
 
Section 5.14 Governance Matters.For a period of two (2) years following the
Closing Date, Oak Valley shall not undertake or initiate a “going private” or
similar transaction or series of transactions that either has a reasonable
likelihood or a purpose of producing, either directly or indirectly, any of the
effects described in paragraph (a)(3)(ii) of Rule 13e-3 under the Exchange Act.
 
Section 5.15 Notice Required by Rule 14f-1 Under Exchange Act. Any notice
required under Rule 14f-1 under the Exchange Act concerning the changes in the
composition of the Earthstone Board as herein provided shall be made on a timely
basis.
 
Section 5.16 Registration and Transfers of Exchange Securities. Earthstone
agrees that it will, following the Closing, effect the transfer of the Exchange
Securities on its books and records upon receipt of an opinion of experienced
counsel reasonably acceptable to Earthstone stating that Oak Valley’s proposed
sale or transfer of the Exchange Securities is exempt from the registration and
qualification requirements of the Securities Act and any applicable state
securities laws.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 5.17 Further Assurances.  Except for the assets and agreements
identified on Section 5.17 of the Oak Valley Disclosure Schedule, and $500,000
in cash (which shall be retained by Oak Valley), Oak Valley shall (i) cause all
of its existing assets and agreements to be contributed to the Oak Valley
Subsidiaries prior to Closing, and (ii) if not so contributed, from time to time
on or after the Closing, promptly do, execute, acknowledge and deliver all such
further acts, deeds, certificates, bills of sale, assignments, transfers,
conveyances, and other documents as may be reasonably required to transfer to
Earthstone any assets and agreements that are held directly by Oak Valley on the
date hereof.
 
Section 5.18 Capital Call. Oak Valley shall call capital from its members prior
to the Closing Date in the aggregate amount of $107,020,000 (the “Oak Valley
Capital Call”) and shall promptly exercise all rights and remedies permitted
under its limited liability company agreement to cause its members to contribute
their respective share of the Oak Valley Capital Call prior to the Closing Date
in order to satisfy the condition set forth in Section 6.2(d); provided that, in
the event one or more Oak Valley members fails to fund their respective share of
the Oak Valley Capital Call (such amount, the “Oak Valley Cash Shortfall”), Oak
Valley shall be permitted to use its commercially reasonable discretion to
determine in which order to exercise the remedies available to it under its
limited liability company agreement  so as to promptly cause the funding of the
Oak Valley Capital Call sufficient to satisfy the Minimum Oak Valley Capital
Contribution.  If there exists an Oak Valley Cash Shortfall, the Closing Cash
Contribution (as defined below) shall be reduced in the amount of such Oak
Valley Cash Shortfall and the Exchange Consideration shall be reduced by a
number of shares equal to the Oak Valley Cash Shortfall, divided by 25.98,
rounded to the nearest whole share.  Oak Valley shall use the proceeds of the
Oak Valley Capital Call (i) to consummate any Oak Valley Interim Cash
Acquisition or Oak Valley Interim Cash-Stock Acquisition, as permitted pursuant
to Section 5.2(b), and (ii) to make the Closing Cash Contribution.  “Closing
Cash Contribution” means a cash contribution from Oak Valley to the Oak Valley
Subsidiaries in an amount equal to the Oak Valley Capital Call, less the cash
portion of the purchase price paid by Oak Valley prior to Closing in connection
with any Oak Valley Interim Cash Acquisition or Oak Valley Interim Cash-Stock
Acquisition permitted pursuant to Section 5.2(b).
 
Section 5.19 New Credit Facility. Each Party shall use commercially reasonable
best efforts to negotiate with a lender reasonably acceptable to Oak Valley a
reserve based revolving credit facility substantially in the form of Oak
Valley’s existing credit facility to be entered into by Earthstone at Closing
(“New Credit Facility”) and borrow amounts under the New Credit Facility
sufficient to repay (i) all outstanding indebtedness under Earthstone’s existing
credit facility at Closing, and (ii) all outstanding indebtedness under Oak
Valley’s existing credit facility at Closing.
 
Section 5.20 Oak Valley Hedges. At Closing, Earthstone shall execute and deliver
a novation agreement in a form to be reasonably agreed to by Earthstone, Oak
Valley and each counterparty to cause Earthstone to accept the transfer by
novation of, all the rights, liabilities, duties and obligations of Oak Valley
under and in respect of each of the existing transactions entered in by Oak
Valley under the ISDA Master Agreements set forth in Section 4.27 of the Oak
Valley Disclosure Schedule or entered into after the date hereof in the ordinary
course of business consistent with past practice.
 
 
ARTICLE VI
Conditions Precedent
 
Section 6.1 Conditions to Each Party's Obligation to Effect the Exchange. The
respective obligations of each Party hereto to effect the Exchange shall be
subject to the satisfaction (or waiver, if permissible under Applicable Law) on
or prior to the Closing Date of the following conditions:
 
 
33

--------------------------------------------------------------------------------

 
 
(a)  Earthstone Stockholder Approval.  The Earthstone Stockholder Approval shall
have been obtained in accordance with the General Corporation Law of the State
of Delaware, the Certificate of Incorporation of Earthstone and the Earthstone
Bylaws.
 
(b)  No Injunctions or Restraints.  No Applicable Law, injunction, judgment or
ruling enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority (collectively, “Restraints”) shall be in effect
enjoining, restraining, preventing or prohibiting consummation of the
transactions contemplated hereby or making the consummation of the transactions
contemplated hereby illegal.
 
(c)  Share Listing.  The Earthstone Common Stock deliverable to Oak Valley as
contemplated by this Agreement shall have been approved for listing on the NYSE
MKT, subject to official notice of issuance.
 
Section 6.2 Conditions to Obligations of Earthstone to Effect the Exchange. The
obligations of Earthstone to effect the Exchange are further subject to the
satisfaction (or waiver, if permissible under Applicable Law) on or prior to the
Closing Date of the following conditions:
 
(a)   Representations and Warranties.  (i) The representations and warranties of
Oak Valley contained in Section 4.1 and Section 4.3, shall be true and correct
in all respects, in each case both when made and at and as of the Closing Date,
as if made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such date); and (ii) all other representations
and warranties of Oak Valley set forth herein shall be true and correct both
when made and at and as of the Closing Date, as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date), except, in the case of this clause (ii), where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation as to “materiality” or “Material Adverse Effect” set forth in
any individual such representation or warranty) does not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Earthstone shall have received a certificate signed on behalf
of Oak Valley by an executive officer of Oak Valley to such effect.
 
(b)  Performance of Obligations of Oak Valley.  Oak Valley shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date, and Earthstone shall have
received a certificate signed on behalf of Oak Valley by an executive officer of
Oak Valley to such effect.
(c)  Certificate of Non-Foreign Status.  Oak Valley shall have delivered to
Earthstone a certification of Oak Valley’s non-foreign status satisfying the
requirements of Treasury Regulations Section 1.1445-2(b)(2)(iv)(B).
 
(d)  Capital Contributions.  Oak Valley shall provide evidence that it has
received the Minimum Oak Valley Capital Contribution from its members and shall
have (i) contributed such amounts to the Oak Valley Subsidiaries on or prior to
the Closing Date, or (ii) used such amounts to consummate Oak Valley Interim
Acquisitions as permitted pursuant to Section 5.2(b).
 
(e)  Assignment.  Oak Valley shall execute and deliver an assignment of
membership interests in form and substance reasonably satisfactory to Earthstone
to convey all of the outstanding equity interests in the Oak Valley Subsidiaries
to Earthstone.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 6.3 Conditions to Obligation of Oak Valley to Effect the Exchange. The
obligation of Oak Valley to effect the Exchange is further subject to the
satisfaction (or waiver, if permissible under Applicable Law) on or prior to the
Closing Date of the following conditions:
 
(a) Representations and Warranties.  (i) The representations and warranties of
Earthstone contained in Section 3.1 and Section 3.3 shall be true and correct in
all respects, in each case both when made and at and as of the Closing Date, as
if made at and as of such time; and (ii) all other representations and
warranties of Earthstone set forth herein shall be true and correct both when
made and at and as of the Closing Date, as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date), except, in the case of this clause (ii), where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation as to “materiality” or “Material Adverse Effect” set forth in
any individual such representation or warranty) does not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Oak Valley shall have received a certificate signed on behalf
of Earthstone by an executive officer of Earthstone to such effect.
 
(b)  Performance of Obligations of Earthstone.  Earthstone shall have performed
in all material respects all obligations required to be performed by them under
this Agreement at or prior to the Closing Date, and Oak Valley shall have
received a certificate signed on behalf of Earthstone by an executive officer of
Earthstone to such effect.
 
(c)  Resignation of Earthstone Directors and Officers.  At Closing, except for
Ray Singleton, all directors and officers of Earthstone shall resign, and Mr.
Singleton shall elect six nominees of Oak Valley as directors of Earthstone,
each to serve until the next annual meeting of Earthstone stockholders.  The
Earthstone Board, as then constituted, shall appoint the appropriate officers of
Earthstone, including Mr. Singleton as an Executive Vice President - Northern
Region.  At Closing, Earthstone shall be appointed as the managing member of
each Oak Valley Subsidiary.
 
(d)  Registration Rights Agreement.  The Registration Rights Agreement in the
form of Exhibit A hereto (the “Registration Rights Agreement”) shall have been
approved, duly executed and delivered by Earthstone.
 
Section 6.4 Frustration of Closing Conditions. Neither Oak Valley nor Earthstone
may rely on the failure of any condition set forth in Section 6.1, 6.2 or 6.3,
as the case may be, to be satisfied if such failure was caused by such Party’s
failure to use its reasonable best efforts to consummate the Exchange and the
other transactions contemplated hereby, or other breach of or noncompliance with
this Agreement.
 
ARTICLE VII
Termination
 
Section 7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:
 
(a)  by the mutual written consent of the Oak Valley Board of Managers and the
Earthstone Board.
 
(b)  by either of Oak Valley or Earthstone:
 
 
35

--------------------------------------------------------------------------------

 
 
(i) if the Closing shall not have been consummated on or before November 30,
2014 (the “Outside Date”); provided, that (A) the right to terminate this
Agreement under this Section 7.1(b)(i) shall not be available (x) to a Party if
the inability to satisfy such condition was due to the failure of such Party to
perform any of its obligations under this Agreement, or (y) to a Party if
another Party has filed (and is then pursuing) an action seeking specific
performance as permitted by Section 8.8, (B) the right to terminate this
Agreement under this Section 7.1(b)(i) shall not be available to Oak Valley
until December 31, 2014 if the failure of the Parties to satisfy the conditions
in Article VI is due to the failure of the condition in Section 6.2(d) and Oak
Valley is then pursuing and has not yet exhausted its remedies under its limited
liability company agreement as provided in Section 5.18 and (C) if Oak Valley
terminates pursuant to this Section 7.1(b)(i) due to a failure of the condition
in Section 6.2(d), Oak Valley shall, as a condition of such termination, pay to
Earthstone an amount equal to Earthstone’s documented, out-of-pocket expenses
incurred in connection with this Agreement and the transaction contemplated
hereby, in an amount not to exceed $600,000;
 
(ii) if any Restraint having the effect set forth in Section 6.1(b) shall be in
effect and shall have become final and nonappealable; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to a Party if such Restraint was due to the failure of such Party to
perform any of its obligations under this Agreement; or
 
(iii) if the Earthstone Stockholder Meeting shall have concluded and the
Earthstone Stockholder Approval shall not have been obtained.
 
(c)  by Oak Valley:
 
(i) if an Adverse Recommendation Change shall have occurred;
 
(ii)  prior to the receipt of the Earthstone Stockholder Approval, if Earthstone
shall be in Willful Breach of its obligations pursuant to Section 5.3, other
than in the case where (x) such Willful Breach is a result of an isolated action
by a Person that is a Representative of Earthstone (other than a director or
officer of Earthstone), (y) such Willful Breach was not caused by, or within the
Knowledge of, Earthstone and (z) Earthstone takes appropriate actions to remedy
such Willful Breach upon discovery thereof; provided that Oak Valley shall not
have the right to terminate this Agreement pursuant to this Section 7.1(c)(ii)
if Oak Valley is then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement; or
 
(iii) if Earthstone shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this Agreement
(or if any of the representations or warranties of Earthstone set forth in this
Agreement shall fail to be true), which breach or failure (A) would (if it
occurred or was continuing as of the Closing Date) give rise to the failure of a
condition set forth in Section 6.3(a) or 6.3(b) and (B) is incapable of being
cured, or is not cured, by Earthstone within thirty (30) days following receipt
of written notice from Oak Valley of such breach or failure; provided that Oak
Valley shall not have the right to terminate this Agreement pursuant to this
Section 7.1(c)(iii) if Oak Valley is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement.
 
(d) by Earthstone:
 
(i) at any time prior to receipt of the Earthstone Stockholder Approval, in
order to accept a Superior Proposal; or
 
 
36

--------------------------------------------------------------------------------

 
 
(ii) if Oak Valley shall have breached or failed to perform any of its
representations, warranties, covenants or agreements set forth in this Agreement
(or if any of the representations or warranties of Earthstone set forth in this
Agreement shall fail to be true), which breach or failure (A) would (if it
occurred or was continuing as of the Closing Date) give rise to the failure of a
condition set forth in Section 6.2(a) or 6.2(b) and (B) is incapable of being
cured, or is not cured, by Oak Valley within thirty (30) days following receipt
of written notice from Earthstone of such breach or failure; provided that
Earthstone shall not have the right to terminate this Agreement pursuant to this
Section 7.1(d)(ii) if Earthstone is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement.
 
Section 7.2 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.1, written notice thereof shall be given to
the other Party or Parties, specifying the provision of this Agreement pursuant
to which such termination is made, and this Agreement shall forthwith become
null and void (other than the provisions in Section 5.9 (Fees and Expenses),
7.2 (Effect of Termination) and 7.3 (Fees and Expenses) and the last sentence of
Section 5.6(a) (Confidentiality), and the provisions in ARTICLE VIII, all of
which shall survive termination of this Agreement), and there shall be no
liability on the part of Earthstone or any Oak Valley Entity or their respective
directors, officers and Affiliates, except Oak Valley and/or Earthstone may have
liability as provided in Section 7.3.
 
Section 7.3 Fees and Expenses
 
(a) In the event that (A) an Alternative Proposal shall have been publicly
proposed or publicly disclosed prior to, and not withdrawn at the time of, the
date of the Earthstone Stockholder Meeting (or, if the Earthstone Stockholder
Meeting shall not have occurred, prior to the termination of this Agreement
pursuant to Section 7.1(b)(i)) and (B) this Agreement is terminated by Oak
Valley or Earthstone pursuant to Section 7.1(b)(i) or Section 7.1(b)(iii), and
(C) Earthstone enters into a definitive agreement with respect to, or
consummates, an Alternative Proposal within twelve (12) months after the date
this Agreement is terminated, then Earthstone shall pay the Termination Fee to
Oak Valley upon the consummation of any such transaction.  For purposes of this
Section 7.3(a), the term “Alternative Proposal” shall have the meaning assigned
to such term in Section 5.3(d)(i), except that the references to “20%” shall be
deemed to be references to “50%.”
 
 (b) In the event this Agreement is terminated by Oak Valley pursuant to Section
7.1(c)(i) or by Earthstone pursuant to Section 7.1(d)(i), Earthstone shall pay
to Oak Valley, within two (2) business days after the date of termination, the
Termination Fee.
 
 (c) Any payment of the Termination Fee shall be made within two (2) business
days of either Party’s termination of this Agreement under this ARTICLE VII, in
cash by wire transfer of immediately available funds to an account designated in
writing by Oak Valley, and the payment of such Termination Fee shall be the sole
and exclusive remedy available to Oak Valley.
 
 (d) In the event that Earthstone shall fail to pay the Termination Fee required
pursuant to this Section 7.3 when due, such fee shall accrue interest for the
period commencing on the date such fee became past due, at a rate equal to the
legal rate of interest provided for in Section 2301 of Title 6 of the Delaware
Code.  The Parties acknowledge that the provisions of this Section 7.3 are an
integral part of the transactions contemplated hereby and that, without these
agreements, they would not enter into this Agreement.
 
 (e) The Parties agree that (i) provisions of this Section 7.3 are the sole and
exclusive remedy available to the Oak Valley Entities, and that, other than the
provisions of this Section 7.3 relating to payment of the Termination Fee,
Earthstone shall have no liability to any Oak Valley Entity of any kind in
respect of this Agreement and the transactions contemplated hereby; and (ii)
Earthstone shall have all available remedies, whether at law or in equity
(including specific performance as set forth in Section 8.8), for any breach of
this Agreement by the Oak Valley Entities.  In no event shall Earthstone be
required to pay the Termination Fee on more than one occasion.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
Miscellaneous
 
Section 8.1 No Survival, Etc. Except as otherwise provided in this Agreement,
the representations, warranties and agreements of each Party hereto shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of any other Party hereto, whether prior to or after the execution
of this Agreement.  The representations, warranties, covenants and agreements in
this Agreement shall terminate at the Closing or, except as otherwise provided
in Section 7.2, upon the termination of this Agreement pursuant to Section 7.1,
as the case may be, except that the covenants and agreements set forth in
ARTICLE II and Section 5.8, 5.9, 5.11, 5.12, 5.14, 5.16 and 5.17 and any other
agreement in this Agreement that contemplates performance after the Closing
shall survive the Closing and those set forth in Section 5.9, 7.2 and 7.3, in
the last sentence of Section 5.6(a) and this ARTICLE VIII shall survive
termination of this Agreement.  The Confidentiality Agreement shall (i) survive
termination of this Agreement in accordance with its terms and (ii) terminate as
of the Closing.
 
Section 8.2 Amendment or Supplement. At any time prior to the Closing, this
Agreement may be amended or supplemented in any and all respects, whether before
or after receipt of the Earthstone Stockholder Approval, by written agreement of
the Parties hereto, by action taken or authorized by their respective boards of
directors, boards of managers or other governing bodies; provided, however, that
following approval of the Exchange and the other transactions contemplated
hereunder by the Earthstone Stockholders, there shall be no amendment or change
to the provisions of this Agreement which by Applicable Law would require
further approval by the Earthstone Stockholders without such approval.
 
Section 8.3 Extention of Time, Waiver, Etc . At any time prior to the Closing,
any Party may, subject to Applicable Law, (a) waive any inaccuracies in the
representations and warranties of any other Party hereto, (b) extend the time
for the performance of any of the obligations or acts of any other Party hereto
or (c) waive compliance by the other Party with any of the agreements contained
herein or, except as otherwise provided herein, waive any of such Party’s
conditions.  Notwithstanding the foregoing, no failure or delay by any Party in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder.  Any agreement on the part
of a Party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party.
 
Section 8.4 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise, by any of the Parties without the prior written consent of the
other Parties.  Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties hereto
and their respective successors and permitted assigns.  Any purported assignment
not permitted under this Section 8.4 shall be null and void.
 
Section 8.5 Counterparts. This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.6 Entire Agreement: No Third-Party Beneficiaries. This Agreement,
including the Annex and Exhibits hereto, the Earthstone Disclosure Schedule, the
Oak Valley Disclosure Schedule and the Confidentiality Agreement (a) constitute
the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter of this Agreement and thereof and (b) shall not confer upon any
Person other than the Parties hereto any rights (including third-party
beneficiary rights or otherwise) or remedies hereunder, except for, in the case
of clause (b), (i) the provisions of Section 5.8 and Section 8.12 and (ii) the
right of Oak Valley to receive the Exchange Consideration after the Closing (a
claim by Oak Valley with respect to which may not be made unless and until the
Closing shall have occurred).
 
Section 8.7 Governing Law: Jurisdiction: Waiver of Jury Trial.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.
 
(b)  Each of the Parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware).  Each of the Parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts.  Each of the
Parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 8.7, (ii) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
Applicable Law, any claim that (x) the suit, action or proceeding in such court
is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.
 
(c)  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
Section 8.8 Specific Enforcement.
 
(a)  The Parties agree that irreparable damage would occur and that the Parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and it is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and that the Parties shall be entitled to enforce specifically
the terms and provisions of this Agreement, in each case, in accordance with
this Section 8.8 in the Delaware Court of Chancery or any federal court sitting
in the State of Delaware, this being in addition to any other remedy to which it
is entitled at law or in equity.  Each of the Parties agrees that it will not
oppose the granting of an injunction, and each Party agrees that it will not
oppose the granting of specific performance and other equitable relief as
provided herein on the basis that (x) either Party has an adequate remedy at law
or (y) an award of specific performance is not an appropriate remedy for any
reason at law or equity; provided, however, that the remedy provided hereunder
is not available to Oak Valley to remedy any action of Earthstone in the
exercise of its rights under Section 5.3.  Each Party further agrees that no
Party shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 8.8, and each Party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.9 Notices.  Notices, requests and other communications to any Party
hereunder shall be in writing and shall be deemed given when delivered
personally, facsimiled (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the Parties at the following addresses:
 
 
If to Earthstone, to:

 
 
Ray Singleton

 
Earthstone Energy, Inc.

 
633 Seventeenth Street, Suite 2320

 
Denver, Colorado 80202

 
Fax:  (303) 773-8099

 
 
with a copy (which shall not constitute notice) to:

 
 
Brian Boonstra

 
Davis Graham & Stubbs LLP

 
1550 Seventeenth Street, Suite 500

 
Denver, Colorado 80202

 
Fax: (303) 893-1379

 
 
If to the Oak Valley Entities, to:

 
 
Frank A. Lodzinski

 
Oak Valley Resources, LLC

 
110 Cypress Station Drive, Suite 220

 
Houston, Texas 77090

 
Fax: (281) 298-4272

 
 
with a copy (which shall not constitute notice) to:

 
 
Reid A. Godbolt

 
Jones & Keller, P.C.

 
1999 Broadway, Suite 3150

 
Denver, Colorado 80202

 
Fax: (303) 573-8133

 
or such other address or facsimile number as such Party may hereafter specify by
like notice to the other Parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
business day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 8.10 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
Section 8.11 Interpretation.
 
(a)  When a reference is made in this Agreement to an Article, a Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated.  The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted successors and assigns.
 
(b)  The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement with the assistance of counsel and other advisors
and, in the event an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as jointly drafted by the Parties hereto and
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any provision of this Agreement or interim drafts
of this Agreement.
 
Section 8.12 Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney,
representative or affiliate of any Party hereto or of any of their respective
Affiliates shall have any liability (whether in contract or in tort) for any
obligations or liabilities of such Party arising under, in connection with or
related to this Agreement or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby; provided, however, that nothing in
this Section 8.12 shall limit any liability of the Parties to this Agreement for
breaches of the terms and conditions of this Agreement.
 
[signature page follows]
 
 
 
41

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 
 
EARTHSTONE ENERGY, INC.
 
 
By: /s/ Ray
Singleton                                                                      
Name: Ray Singleton
Title: President and Chief Executive Officer
 
 
OAK VALLEY RESOURCES, LLC
 
 
By: /s/ Frank A.
Lodzinski                                                                                
Name: Frank A. Lodzinski
Title: President and Chief Executive Officer
 
 
 
[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

--------------------------------------------------------------------------------

 
 
 
ANNEX 1
 
 
 
DEFINITIONS
 
 (a) As used in this Agreement, the following terms have the meanings ascribed
thereto below:
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.
 
“Applicable Law” means any statute, law, rule or regulation or any judgment,
order, writ, injunction or decree of any Governmental Authority to which a
specified Person or property is subject.
 
“Benefit Plan” means (i) all “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and (ii) all other compensation or employee benefit plans, programs,
policies, agreements or other arrangements, whether or not subject to ERISA,
including, cash or equity or equity-based, employment, retention, change of
control, health, medical, dental, disability, accident, life insurance,
vacation, severance, retirement, pension, savings, or termination, in each case
of clauses (i) and (ii) that are sponsored, maintained, contributed to or
required to be contributed to by Earthstone, Oak Valley or any of their
Subsidiaries for the benefit of current or former employees, directors or
consultants of Earthstone, Oak Valley or any of their Subsidiaries or with
respect to which Earthstone, Oak Valley or any of their Subsidiaries have any
current or contingent liability.  A “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA) (a “Multiemployer Plan”) shall be considered a
Benefit Plan.
 
“business day” means a day other than a Saturday, a Sunday or other day on which
the SEC or banks in Denver, Colorado are authorized or required by Law to be
closed.
 
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of Earthstone as approved by the Earthstone Stockholders at the
2009 annual meeting of the Earthstone Stockholders, as amended.
 
“Earthstone Board” means the Board of Directors of Earthstone.
 
“Earthstone Fairness Opinion” means an opinion of SunTrust, dated as of the date
of this Agreement, to the effect that, as of such date, and subject to the
assumptions and qualifications set forth therein, from a financial point of
view, the Exchange Consideration is fair to Earthstone.
 
“Earthstone Properties” means the Properties of Earthstone.
 
“Earthstone Records” means all data, files or records in Earthstone’s control or
possession pertaining to the ownership and operation of the Earthstone
Properties, including but not limited to all abstracts of title, accounting
records, property tax records, financial reports and projections, escrow
reports, books, contract files, division order files, documents evidencing the
prices currently paid for production, engineering data, geological and
geophysical reports, lease files, logs, maps, pressure data, Production records,
supplemental abstracts of title, title curative materials, title opinions, title
reports and other data useful to or used in connection with the development,
exploration or operation of the Earthstone Properties.
 
Annex 1
 
Page 1

--------------------------------------------------------------------------------

 
 
“Earthstone Rights Agreement” means the Rights Agreement dated February 4, 2009
between Earthstone and Corporate Stock Transfer, Inc.
 
“Earthstone Stockholder Approval” means the affirmative vote or consent of (i)
at least a majority of the outstanding shares of Earthstone Common Stock in
favor of an amendment to the Earthstone Certificate of Incorporation increasing
the total authorized capital to 100,000,000 shares of Earthstone Common Stock
and 20,000,000 shares of preferred stock of Earthstone, (ii) at least a majority
of the outstanding shares of Earthstone Common Stock represented in person or by
proxy at the Earthstone Stockholders Meeting in favor of the issuance of the
Exchange Consideration pursuant to this Agreement, and (iii) at least a majority
of the outstanding shares of Earthstone Common Stock represented in person or by
proxy at the Earthstone Stockholders Meeting in favor of the New Equity
Incentive Plan.
 
“Earthstone Stockholders” means the holders of the Earthstone Common Stock.
 
“Earthstone Stockholders Meeting” means a special meeting of the Earthstone
Stockholders for the purpose of obtaining the Earthstone Stockholder Approval.
 
“Encumbrance” means liens, charges, pledges, options, mortgages, deeds of trust,
security interests, claims, restrictions (whether on voting, sale, transfer,
disposition or otherwise), easements and other encumbrances of every type and
description, whether imposed by law, agreement, understanding or otherwise.
 
“ERISA” is defined in the definition of the term “Benefit Plan.”
 
“ERISA Affiliate” means, with respect to any entity, trade, or business, any
other entity, trade, or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade, or business, or that is a member of the same
“controlled group” as the first entity, trade, or business pursuant to Section
4001(a)(14) of ERISA.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means any government, court, arbitrator, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, federal, state or local, domestic, foreign or multinational.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
“IRS” means the Internal Revenue Service.
 
“ISDA Master Agreement” means the ISDA 2002 Master Agreement or the 1992 Master
Agreement, each as published by the International Swaps and Derivatives
Association, Inc.
 
“Knowledge” (i) when used with respect to Earthstone, means the actual knowledge
of Ray Singleton and (ii) when used with respect to Oak Valley, means the actual
knowledge of Frank Lodzinski, Robert Anderson and Christopher Cottrell.
 
“Material Adverse Effect” means, when used with respect to a Person, any change,
effect, event or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of such Person and its
Subsidiaries, taken as a whole; provided, however, that any adverse changes,
effects, events or occurrences resulting from or due to any of the following
shall be disregarded in determining whether there has been a Material Adverse
Effect:  (i) changes, effects, events or occurrences generally affecting the
United States or global economy, the financial, credit, debt, securities or
other capital markets or political, legislative or regulatory conditions or
changes in the industries in which such Person operates; (ii) the announcement
or pendency of this Agreement or the transactions contemplated hereby or the
performance of this Agreement (including, for the avoidance of doubt,
performance of the Parties’ obligations under Section 5.4); (iii) any change in
the market price or trading volume of Earthstone Common Stock (it being
understood and agreed that the foregoing shall not preclude any other Party to
this Agreement from asserting that any facts or occurrences giving rise to or
contributing to such change that are not otherwise excluded from the definition
of Material Adverse Effect should be deemed to constitute, or be taken into
account in determining whether there has been, or would reasonably be expected
to be, a Material Adverse Effect); (iv) acts of war or terrorism (or the
escalation of the foregoing) or natural disasters or other force majeure events;
(v) changes in any Applicable Laws or regulations applicable to such Person or
applicable accounting regulations or principles or the interpretation thereof;
(vi) any legal proceedings commenced by or involving any current or former
member, partner or stockholder of such Person (on their own or on behalf of such
Person) arising out of or related to this Agreement or the transactions
contemplated hereby; and (vii) changes, effects, events or occurrences generally
affecting the prices of oil, gas, natural gas, natural gas liquids or other
commodities; provided, however, that changes, effects, events or occurrences
referred to in clauses (i), (iv) and (v) above shall be considered for purposes
of determining whether there has been or would reasonably be expected to be a
Material Adverse Effect if and to the extent such state of affairs, changes,
effects, events or occurrences has had or would reasonably be expected to have a
disproportionate adverse effect on such Person and its Subsidiaries, as compared
to other companies operating in the industries in which such Person and its
Subsidiaries operate.
 
Annex 1
 
Page 2

--------------------------------------------------------------------------------

 
 
“Material Contracts” means the Oak Valley Material Contracts and the Earthstone
Material Contracts.
 
“Minimum Oak Valley Capital Contribution” means $100,000,000.
 
“Multiemployer Plan” is defined in the definition of the term “Benefit Plan.”
 
“New Equity Incentive Plan” means an equity incentive plan, in a form to be
mutually agreed by the Parties, with an aggregate number of shares of no more
than 750,000.
 
“NYSE MKT” means the NYSE MKT LLC.
 
“Other Minerals” shall mean sulphur, lignite, coal, uranium, thorium, iron,
geothermal steam, water, carbon dioxide, helium and all other minerals, ores or
substances of value which are not generally produced from a wellbore in
conjunction with the Production of Hydrocarbons.
 
“Oak Valley Board of Managers” means the five member board of managers as
constituted under the Oak Valley Charter Documents.
 
“Oak Valley Charter Documents” means the certificate of formation and limited
liability company agreement of Oak Valley as currently in effect.
 
“Oak Valley Properties” means the Properties of Oak Valley, including the
Properties of each of its Subsidiaries.
 
“Oak Valley Records” means all data, files or records in Oak Valley’s control or
possession pertaining to the ownership and operation of the Oak Valley
Properties, including but not limited to all abstracts of title, accounting
records, property tax records, financial reports and projections, escrow
reports, books, contract files, division order files, documents evidencing the
prices currently paid for production, engineering data, geological and
geophysical reports, lease files, logs, maps, pressure data, Production records,
supplemental abstracts of title, title curative materials, title opinions, title
reports and other data useful to or used in connection with the development,
exploration or operation of the Oak Valley Properties.
 
Annex 1
 
Page 3

--------------------------------------------------------------------------------

 
 
“Oak Valley Subsidiary” means each direct and indirect Subsidiary of Oak Valley.
 
“Oak Valley Subsidiaries” means the three limited liability companies formed
under Texas law and known as Oak Valley Operating, LLC, EF Non-Op, LLC and
Sabine River Energy, LLC, respectively.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.
 
“Permit” means all licenses, permits, franchises, consents, approvals and other
authorizations of or from any Governmental Authority.
 
“Proceeding” means all proceedings, actions, claims, suits, investigations and
inquiries by or before any arbitrator or Governmental Authority.
 
“Production” is defined in the definition of the term “Properties.”
 
“Properties” (with respect to any of the Parties, the Properties of such Party
or Parties, also designated herein as the Earthstone Properties and the Oak
Valley Properties) shall mean:
 
(a)            All of the Party’s interest in and to the Hydrocarbons and Other
Minerals in, under and that may be produced from (or pursuant to the terms of)
its properties, rights and interests;
 
(b)            All other right, title and interest of a Party, of whatever kind
or character, in and to (i) the Hydrocarbons and Other Minerals in, under and
that may be produced from its lands (including without limitation interests in
oil, gas and mineral leases, overriding royalty interests, fee royalty
interests, fee Hydrocarbons and other interests) and (ii) any other oil, gas
and/or mineral property, right, interest or license, whether real/immovable,
personal/movable, vested, contingent or otherwise, to the extent any such
property, right, interest or license is located, or relates to lands located,
anywhere in the United States;
 
(c)            All of a Party’s interests in and to all Hydrocarbons and/or
Other Mineral unitization, pooling and/or communitization agreements,
declarations and/or orders, and in and to the properties, rights and interests
covered and the units created thereby, which cover, affect or otherwise relate
to the properties, rights and interests described in clause (a) or (b) above;
 
(d)            All of a Party’s interest in and rights under all operating
agreements, Production sales contracts, processing agreements, transportation
agreements, gas balancing agreements, farm-out and/or farm-in agreements, salt
water disposal agreements, area of mutual interest agreements and other
contracts and/or agreements which cover, affect, or otherwise relate to the
properties, rights and interests described in clause (a), (b), or (c) above or
to the operation of such properties, rights and interests or to the treating,
handling, storing, processing, transporting or marketing of Hydrocarbons or
Other Minerals produced from (or allocated to) such properties, rights and
interests, as same may be amended or supplemented from time to time;
 
(e)            all of a Party’s interest in and to all improvements, fixtures,
movable or immovable property and other real and/or personal property
(including, without limitation, all wells, pumping units, wellhead equipment,
tanks, pipelines, flow lines, gathering lines, compressors, dehydration units,
separators, meters, buildings, injection facilities, salt water disposal
facilities, and power, telephone and telegraph lines), and all easements,
servitudes, rights-of-way, surface leases, licenses, permits and other surface
rights, which are now or hereafter used, or held for use, in connection with the
properties, rights and interests described in clause (a), (b) or (c) above, or
in connection with the operation of such properties, rights and interests, or in
connection with the treating, handling, storing, processing, transporting or
marketing of Hydrocarbons or Other Minerals produced from (or allocated to) such
properties, rights and interests;
 
Annex 1
 
Page 4

--------------------------------------------------------------------------------

 
 
(f)            all Hydrocarbons and Other Minerals produced from or allocated to
the properties, rights and interests described in clauses (a), (b) and/or
(c) above, and any products processed or obtained therefrom (herein collectively
called the “Production”), together with (i) all proceeds of Production
(regardless of whether the severance of the Production to which such proceeds
relates occurred on, before or after the Closing Date hereof), and (ii) all
liens and security interests securing payment of the proceeds from the sale of
such Production, including, but not limited to, those liens and security
interests provided for under statutes enacted in the jurisdiction in which the
Properties are located, or statutes made applicable to the Properties under
federal law (or some combination of federal and state law);
 
(g)            all payments received in lieu of Production from the properties,
rights and interests described in clauses (a), (b) and/or (c) above (regardless
of whether such payments accrued, and/or the events which gave rise to such
payments occurred, on, before or after the Closing Date hereof, including,
without limitation, (i) “take or pay” payments and similar payments, (ii)
payments received in settlement of or pursuant to a judgment rendered with
respect to take or pay or similar obligations or other obligations under a
Production sales contract, (iv) payments received under a gas balancing
agreement or similar written or oral arrangement, as a result of (or received
otherwise in settlement of or pursuant to judgment rendered with respect to)
rights held by a Party as a result of the Party (and/or its predecessors in
title) taking or having taken less gas from lands covered by a property right or
interest described in clauses (a), (b) and/or (c) above, than their ownership of
such property right or interest would entitle them to receive and (v) shut-in
rental or royalty payments;
 
(h)            to the extent legally transferable, all favorable contract rights
and choses in action (i.e. rights to enforce contracts or to bring claims
thereunder) related to the properties, rights and interests described in clauses
(a) through (g) above (regardless of whether the same arose, and/or the events
which gave rise to the same occurred on, before or after the Closing Date
hereof, and further regardless of whether same arise under contract, the law or
in equity); and
 
(i)            all rights, estates, powers and privileges appurtenant to the
foregoing rights, interests and properties, including without limitation
executive rights (i.e. rights to execute leases), rights to receive bonuses and
delay rentals and rights to grant pooling authority.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities” means any class or series of equity interest in a Party, including
without limitation, the Earthstone Common Stock and the limited liability
company interests of each limited liability company that is a Subsidiary of any
Party.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” when used with respect to any Party, means any corporation, limited
liability company, partnership, association, trust or other entity the accounts
of which would be consolidated with those of such Party in such Party’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as any other corporation, limited liability
company, partnership, association, trust or other entity of which securities or
other ownership interests representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power (or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests or, in the case of a limited liability company, the managing member)
are, as of such date, owned by such Party or one or more Subsidiaries of such
Party or by such Party and one or more Subsidiaries of such Party.
 
Annex 1
 
Page 5

--------------------------------------------------------------------------------

 
 
“Tax” means any income taxes or similar assessments or any sales, excise,
occupation, use, ad valorem, property, Production, severance, transportation,
employment, payroll, franchise or other tax imposed by any United States
federal, state or local taxing authority, including any interest, penalties or
additions attributable thereto.
 
“Tax Return” means any return or report, including any related or supporting
information, with respect to Taxes.
 
“Termination Fee” means an amount, in cash, equal to $1,000,000.
 
“Voting Agreement” means that certain voting agreement dated on the date hereof,
between Oak Valley and Ray Singleton.
 
“Willful Breach” means (i) with respect to any breaches or failures to perform
any of the covenants or other agreements contained in this Agreement, a material
breach that is a consequence of an act or intentional omission undertaken by the
breaching Party (or, in the case of Section 5.3 with respect to Earthstone, the
consequence of an act or omission of a Subsidiary of Earthstone, or of a
Representative of Earthstone at the direction of Earthstone) with the Knowledge
that the taking of, or failure to take, such act would, or would be reasonably
expected to, cause a material breach of such covenant or agreement and (ii) the
failure by any Party to consummate the transactions contemplated hereby after
all of the conditions set forth in ARTICLE VI have been satisfied or waived (by
the Party entitled to waive any such applicable conditions).
 
 
Annex 1
 
Page 6

--------------------------------------------------------------------------------

 
 
The following terms are defined on the page of this Agreement set forth after
such term below:

 

Acquired Properties 24 Acquisition Agreement 24 Adverse Recommended Change 24
Affiliate Annex 1
Agreement
1
Alternative Proposal 
25
Annual Report 
2
Antitrust Laws 
27
Applicable Environmental Laws 
6
Applicable Law
Annex 1
Audited Oak Valley Financial Statements 
13
Benefit PlanAnnex
 1
business day
1
CERCLA 
6
Certificate 
3
Certificate of IncorporationAnnex  
1
Closing 
1
Closing Cash Contribution 
32
Closing Date 
1
Code 
5
Confidentiality Agreement 
28
Disposa 
 l6
DLLCA 
13
Earthstone
  1
Earthstone Board  
Annex 1
Earthstone Board Recommendation 
20
Earthstone Common Stock 
1
Earthstone Disclosure Schedule 
2
Earthstone Fairness Opinion
Annex 1
Earthstone Financial Statements 
3
Earthstone Interim Financial Statements
  4
Earthstone Material Contracts 
8
Earthstone Notice 
25
Earthstone Properties
Annex 1
Earthstone Records 
Annex 1
Earthstone Reserve Report 
9
Earthstone Rights Agreement
Annex 1
Earthstone Stockholder Approval
Annex 1
Earthstone Stockholders
Annex 1
Earthstone Stockholders Meeting
20, Annex 1
Encumbrance  
Annex 1
ERISAAnnex 
Annex 1
ERISA Affiliate
Annex 1
Exchange 
1
Exchange Act
Annex 1
Exchange Consideration
  1
Exchange Securities 
18

 
Annex 1
 
Page 7

--------------------------------------------------------------------------------

 
 
FERC 
8
GAAP
Annex 1
Government Authority
Annex 1
Hazardous Substance 
6
Hazardous Waste 
6
HSR
Annex 1
HSWA 
6
Hydrocarbons 
9
Indemnified Person 
29
Intervening Event 
26
ISDA Master Agreement
Annex 1
Material Adverse Effect
Annex 1
Material Contracts
Annex 1
Minimum Oak Valley Capital Contributions
Annex 1
Multiemployer PlanAnnex  
Annex 1
New Equity Incentive Plan
Annex 1
NGA 
  8
NYSE MKT
Annex 1
Oak Valley 
1
Oak Valley Annual Financial Statements 
13
Oak Valley Board of Managers
Annex 1
Oak Valley Capital Call 
32
Oak Valley Cash Shortfall 
32
Oak Valley Disclosure Schedule 
11
Oak Valley Interim Acquisitions 
24
Oak Valley Interim Cash Acquisition 
24
Oak Valley Interim Cash-LLC Unit Acquisition 
24
Oak Valley Interim Cash-Stock Acquisition 
24
Oak Valley Interim LLC Unit Acquisition 
24
Oak Valley Interim Stock Acquisition 
24
Oak Valley Material Contracts 
18
Oak Valley Properties 
Annex 1
Oak Valley Records   
Annex 1
Oak Valley Reserve Report 
19
Oak Valley Subsidiaries  
Annex 1
Other Minerals 
Annex 1
Outside Date 
33
Party or Parties 
1
Pension Plan 
10
Permit 
Annex 1
Person 
Annex 1
Proceeding
28, Annex 1
Production
Annex 1
Properties
Annex 1
Proxy Statement 
3
RCRA 
6
Registration Rights Agreement 
33
Regulatory Agencies 
8
Representatives 
23
Restraints 
32
Ryder Scott 
9

 
Annex 1
 
Page 8

--------------------------------------------------------------------------------

 
 
SEC
Annex 1
SEC Filings 
10
Securities
Annex 1
Securities Act
Annex 1
Subsidiary
Annex 1
SunTrust 
6
Superior Proposal 
26
Tax Return
Annex 1
Termination Fee
Annex 1
Transfer 
31
Unaudited Oak Valley Financial Statements 
13
Voting Agreement
Annex 1
Willful Breach
Annex 1

 
 
Annex 1
 
Page 9

--------------------------------------------------------------------------------

 
 
 Exhibit A
 
REGISTRATION RIGHTS AGREEMENT
 
 
This Registration Rights Agreement (this “Agreement”) dated as of [_________
___], 2014, is entered into by and between Earthstone Energy, Inc., a Delaware
corporation (the “Company”), and Oak Valley Resources, LLC, a Delaware limited
liability company (“Oak Valley”).
 
RECITALS
 
WHEREAS, pursuant to that certain Exchange Agreement between the Company and Oak
Valley executed on May 15, 2014 (the “Exchange Agreement”), Oak Valley will
receive the number of shares of common stock, $0.001 par value per share
(“Earthstone Common Stock”), as set forth on Schedule 1 attached hereto; and
 
WHEREAS, as a condition to Oak Valley’s obligation to consummate the
transactions contemplated by the Exchange Agreement, the Company has agreed to
grant to the Stockholders certain registration rights with respect to their
Registrable Securities as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.                      Definitions. For purposes of this Agreement, the
following terms shall have the respective meanings assigned to them in this
Section 1. All capitalized terms used but not defined in this Agreement shall
have the meanings assigned to them in the Exchange Agreement.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Registrable Securities” shall mean (i) the shares of Earthstone Common Stock
issued to Oak Valley pursuant to the Exchange Agreement (which, for purposes
hereof, shall mean the Earthstone Common Stock) and (ii) any securities issued
or issuable with respect to the shares described in clause (i) above by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement or (ii) such securities shall have been sold to
the public pursuant to Rule 144 (or any successor provision) under the
Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Stockholders” shall mean Oak Valley and any members of Oak Valley that become
holders of Registrable Securities as a result of distributions of Registrable
Securities by Oak Valley.
 
Section 2.                      Demand Registration Rights.
 
2.1           The Company hereby grants to the Stockholders, and to each of
them, the right to require the Company to use its reasonable best efforts to
cause the registration for sale in a public offering of all or a portion of the
Stockholders’ Registrable Securities in accordance with this Section 2;
provided, however, that the Company shall not have any obligation to effect more
than a total of three (3) effective registrations pursuant to this Section 2 or
effect more than one (1) in any six (6) month period. If the Company shall have
received a written request submitted by one or more Stockholders owning at least
a majority of the Registrable Securities outstanding at the time of such request
(the “Requisite Holders”) that such Stockholders desire to have the Company
register Registrable Securities for sale and specifying the number of
Registrable Securities proposed to be sold (for the purposes of this Section 2,
together with the Registrable Securities referred to in Section 2.1.2 below,
“Shares”), which request shall in no event cover Shares with less than a $5
million estimated offering price, and the proposed plan for distribution of the
Shares, the Company will:
 
 
 
 

--------------------------------------------------------------------------------

 
 
        2.1.1           Give prompt (but in any event within fifteen (15) days
after the receipt of the Requisite Holders’ notice) notice to all other
Stockholders of such request and of such other Stockholders’ rights to have
their Registrable Securities included in such registration.
 
2.1.2           Upon the request of any such Stockholder made within fifteen
(15) days after the receipt by such Stockholder of the notice given pursuant to
Section 2.1.1 (which request shall specify the Registrable Securities intended
to be included in such registration by such Stockholder and the intended method
or methods of disposition thereof), the Company will use its reasonable best
efforts to effect the registration of all Shares which the Company has been so
requested to register pursuant to this Section 2.1.
 
2.1.3           Prepare and file as soon as practicable, but in no event later
than sixty (60) days from the date notice is received from the Requisite Holders
a registration statement under the Securities Act (“Registration Statement”)
with the Securities and Exchange Commission (“SEC”) on Form S-1 (or Form S-3, if
the Company is entitled to use such form, or other appropriate forms available
for use by the Company) and use its reasonable best efforts to cause such
Registration Statement to become effective in order that the Stockholders may
sell the Shares in accordance with the proposed plan of distribution.
 
2.1.4           Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith
including any preliminary prospectus or supplemental or amended prospectus (the
“Prospectus”) as may be necessary to keep such Registration Statement
continuously effective and to comply with the provisions of the Securities Act
with respect to the offer of the Shares during the period required for
distribution of the Shares, which period shall not be in excess of the earlier
of (i) nine (9) months from the effective date of such Registration Statement,
and (ii) the sale or other disposition of all Shares covered by such
Registration Statement.
 
2.1.5           Furnish to each Stockholder such number of copies of the
Prospectus (including any preliminary prospectus or supplemental or amended
prospectus) as such Stockholder may reasonably request in order to facilitate
the sale and distribution of the Shares.
 
2.1.6           Notwithstanding the foregoing, if the Company shall furnish to
each Stockholder that requested registration a certificate signed by the
President of the Company stating that, in the good faith judgment of the board
of directors of the Company, it would be detrimental to the Company and its
stockholders for such Registration Statement to be filed and it is therefore
essential to defer the filing of such Registration Statement, the Company shall
have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request of the Requisite Holders; provided,
however, that the Company may not utilize this right with respect to a request
under Section 2 more than once in any twelve (12) month period.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2           The right of each Stockholder to require the Company to register
Shares pursuant to the provisions of this Section 2 shall be subject to the
condition that if a request for registration is made within sixty (60) days
prior to the conclusion of the Company’s then current fiscal year, the Company
shall have the right to delay the filing of the Registration Statement until the
Company files with the SEC its audited financial statements for such fiscal
year.
 
2.3           If the Requisite Holders intend to distribute the Registrable
Securities covered by the notice pursuant to Section 2.1 by means of an
underwriter, the Requisite Holders shall so advise the Company as a part of the
notice made pursuant to Section 2.1 and provide the name of the managing
underwriter or underwriters that the Requisite Holders propose to engage in
connection with the proposed public offering. If the managing underwriter of
such underwritten offering shall inform the Company and the Stockholders
requesting that their Shares be registered pursuant to this Section 2 by letter
of its belief that the amount of Shares requested to be included in such
registration exceeds the amount which can be sold in (or during the time of)
such offering within a price range acceptable to the Requisite Holders, then the
Company will include in such registration such amount of Shares which the
Company is so advised can be sold in (or during the time of) such offering pro
rata on the basis of the amount of such Shares so proposed to be sold and so
requested to be included by the respective Stockholders.
 
2.4           A registration shall not be deemed to have been effected
(i) unless a Registration Statement has been declared effective by the SEC and
remained effective for the period specified in Section 2.1.4, (ii) if, after it
has become effective, such registration is terminated by a stop order,
injunction or other order of the SEC or other governmental agency or court prior
to the time period specified in Section 2.1.4, or (iii) if the conditions to
closing specified in any purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied for any reason,
other than as a result of the voluntary termination of such offering by the
Requisite Holders or any failure by the Requisite Holders to satisfy or perform
the conditions or covenants on their part to be satisfied or performed.
 
        Section 3.                      Piggy-Back Registration Rights.
 
3.1           If the Company proposes to file, on its own behalf or on behalf of
any holder of Earthstone Common Stock or other securities of the Company, a
Registration Statement under the Securities Act on Form S-1 or S-3 or similar
forms available for use by the Company, other than pursuant to Section 2 of this
Agreement or on Form S-8 in connection with a dividend reinvestment, employee
stock purchase, option, equity incentive, or similar plan or on Form S-4 in
connection with a merger, consolidation or reorganization, the Company shall
give written notice to each Stockholder at least ten (10) days before the filing
with the SEC of such Registration Statement. Such notice shall offer to include
in such filing all or a portion of the Registrable Securities owned by each
Stockholder. If a Stockholder desires to include all or a portion of its
Registrable Securities in such Registration Statement, it shall give written
notice to the Company within three (3) business days after the date of mailing
of such offer specifying the amount of Registrable Securities to be registered
(for purposes of this Section 3, “Shares”). The Company shall thereupon include
in such filing the Shares, subject to priorities in registration set forth in
this Agreement, and subject to its right to withdraw such filing, and shall use
its reasonable best efforts to effect the registration under the Securities Act
of the Shares.
 
3.2           The right of a Stockholder to have Shares included in any
Registration Statement in accordance with the provisions of this Section 3 shall
be subject to the following conditions:
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.1        The Company shall have the right to require that the Stockholder
agree to refrain from offering or selling any shares of Earthstone Common Stock
that it owns which are not included in any such Registration Statement in
accordance with this Section 3 for any reasonable time period, not to exceed one
hundred twenty (120) days, as may be specified by any managing underwriter of
the offering to which such Registration Statement relates.
 
3.2.2           If (i) a registration pursuant to this Section 3 involves an
underwritten offering of the securities being registered to be distributed (on a
firm commitment basis) by or through one or more underwriters of recognized
standing under underwriting terms appropriate for such a transaction and
(ii) the managing underwriter of such underwritten offering shall inform the
Company and the Stockholders who have requested that their Shares be registered
pursuant to this Section 3 by letter of its belief that the amount of Shares
requested to be included in such registration exceeds the amount which can be
sold in (or during the time of) such offering within a price range acceptable to
the Company, then the Company will include in such registration such amount of
securities which the Company is so advised can be sold in (or during the time
of) such offering as follows: first, the securities being offered by the Company
for its own account; second, the Shares of the Stockholders which are requested
to be included in such registration pro rata on the basis of the amount of such
Shares so proposed to be sold and so requested to be included by such
Stockholders; and third, the securities of the Company, if any, proposed to be
included in the registration by any other holders of the Company’s securities
(whether or not such holders have contractual rights to include such securities
in the registration).
 
3.2.3           The Company shall furnish each Stockholder with such number of
copies of the Prospectus as such Stockholder may reasonably request in order to
facilitate the sale and distribution of its Shares.
 
3.3           Notwithstanding the foregoing, the Company in its sole discretion
may determine not to file the Registration Statement or proceed with the
offering as to which the notice specified in Section 3.1 is given without
liability to the Stockholders.
 
Section 4.                      Participation in Underwritten Registrations. A
Stockholder may not participate in any registration hereunder which relates to
an underwritten offering unless such Stockholder (a) agrees to sell its Shares
included in such registration on the basis provided in any underwriting
arrangements approved by the holders of at least a majority of the Registrable
Securities to be included in such registration, or by a Person appointed by such
holders to act on their behalf to approve such arrangements, and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided, however, that no Stockholder shall be
required to make any representations or warranties to, or agreements with, the
Company or any underwriters other than such representations, warranties or
agreements as are customary and reasonably requested by the underwriters.
 
Section 5.                      Exclusive Registration Rights and Transfer. The
rights of Oak Valley, as the initial Stockholder under this Agreement, may upon
notice to the Company be transferred to any of Oak Valley’s equity owners to
which any Registrable Securities are transferred. However, the rights of the
Stockholders under this Agreement may not be assigned or transferred otherwise
without the Company’s written consent. Except as provided in this Section 5, the
rights granted under this Agreement are granted specifically to and for the
benefit of the Stockholders and shall not pass to any other transferee of
Registrable Securities. From and after the date of this Agreement, the Company
will not, without the prior written consent of Stockholders holding at least a
majority of the Registrable Securities then outstanding, enter into any
agreement with respect to its securities that violates or is detrimental to the
rights granted to the Stockholders in this Agreement. The foregoing shall not
restrict or prevent the Company from entering into any other agreement with any
party pertaining to the registration by the Company of such party’s Earthstone
Common Stock; provided, however, that no such agreement shall grant to any
Person registration rights that are superior or preferential to the rights
granted to the Stockholders hereunder or that would otherwise frustrate the
purposes of this Agreement. Except as set forth in Schedule 2 attached hereto,
the Company represents and warrants to the Stockholders that, as of the date
hereof, the Company is not a party to any agreement, other than this Agreement,
pertaining to the registration by the Company of Earthstone Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 6.                      Expenses. The Company shall bear all the
expenses in connection with any Registration Statement under this Agreement,
other than transfer taxes payable on the sale of Shares, the fees and expenses
of counsel engaged by the Stockholders and fees, commissions and discounts of
brokers, dealers and underwriters.
 
Section 7.                      Recall of Prospectuses, etc. With respect to a
Registration Statement or amendment thereto filed pursuant to this Agreement,
if, at any time, the Company notifies the Stockholders that an amendment to such
Registration Statement or an amendment or supplement to the prospectus included
therein is necessary or appropriate, the Stockholders will forthwith cease
selling and distributing Shares thereunder and will, upon the Company’s request,
forthwith redeliver to the Company all copies of such Registration Statement and
prospectuses then in its possession or under its control. The Company will use
its reasonable best efforts to cause any such amendment or supplement to become
effective as soon as practicable and will furnish the Stockholders with a
reasonable number of copies of such amended or supplemented prospectus (and the
period during which the Company is required to use its best efforts to maintain
such Registration Statement in effect pursuant to this Agreement will be
increased by a number of days equal to the number of days in the period from the
date on which the Stockholders were required to cease selling and distributing
Shares thereunder to the date on which the Company delivers copies of such
effective amendment or supplement to the Stockholders).
 
Section 8.                      Cooperation. The Company shall be entitled to
require the Stockholders to cooperate with the Company in connection with a
registration of Registrable Securities pursuant to this Agreement and each
Stockholder will furnish (i) such information concerning such Stockholder as may
be required by the Company or the SEC in connection therewith and (ii) such
representations, undertakings and agreements as may be required by the SEC in
connection therewith.
 
Section 9.                      Registration Procedures. Upon the receipt of a
request for registration of any Registrable Securities pursuant to Section 2 or
Section 3 of this Agreement, the Company will use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:
 
9.1.1           Prepare and file with the SEC a Registration Statement on an
appropriate form under the Securities Act and use its reasonable best efforts to
cause such Registration Statement to become effective at the earliest
practicable date; provided that before filing a Registration Statement or
prospectus or any amendments or supplements thereto,  the Company will promptly
furnish to the holders of Registrable Securities to be registered pursuant to
this Agreement (the “Registered Holders”) and the underwriters, if any, copies
of all such documents proposed to be filed, which documents will be subject to
the review of the Registered Holders and the underwriters, and the Company will
not file any Registration Statement or amendment thereto, or any prospectus or
any supplement thereto (other than documents incorporated by reference) to which
the Registered Holders or the underwriters, if any, shall reasonably object in
light of the requirements of the Securities Act and any other applicable laws
and regulations.
 
 
5

--------------------------------------------------------------------------------

 
 
9.1.2           Prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period; cause the related
prospectus to be filed pursuant to Rule 424(b) (or any successor provision)
under the Securities Act; cause such prospectus to be supplemented by any
required prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424(b) (or any successor provision) under the Securities Act; and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition set forth in such
Registration Statement or prospectus or supplement to such prospectus.
 
9.1.3           Notify the Registered Holders and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such advice in
writing, (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of a Registration Statement
or the initiation of any proceeding for that purpose, (iv) if at any time the
representations and warranties of the Company contemplated by Section 9.1.10
cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (vi) of the happening of any event which requires
the making of any changes in a Registration Statement or related prospectus so
that such documents will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading and (vii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate or that there exist circumstances not yet disclosed to the public
which make further sales under such Registration Statement inadvisable pending
such disclosures and post-effective amendment.
 
9.1.4           Make reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
9.1.5           If requested by the managing underwriters or the Registered
Holders in connection with an underwritten offering, immediately incorporate in
a prospectus supplement or post-effective amendment such information as the
managing underwriters and the Registered Holders agree should be included
therein regarding the number of shares of Registrable Securities being sold to
such underwriters and the purchase price being paid therefor by such
underwriters and with respect to any other terms of the underwritten (or best
efforts underwritten) offering of the Registrable Securities to be sold in such
offering; make all required filings of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and supplement or
make amendments to any Registration Statement if requested by the Registered
Holders or any underwriter of such Registrable Securities.
 
 
6

--------------------------------------------------------------------------------

 
 
9.1.6           If requested, furnish to the Registered Holders and each
managing underwriter, if any, without charge, at least one signed copy of the
Registration Statement, any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference).
 
9.1.7           Deliver without charge to the Registered Holders and the
underwriters, if any, as many copies of the prospectus or prospectuses
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons may reasonably request; and the Company consents to the use of
such prospectus or any amendment or supplement thereto by such Registered
Holders and the underwriters, if any, in connection with the offer and sale of
the Registrable Securities covered by such prospectus or any amendment or
supplement thereto.
 
9.1.8           Prior to any public offering of Registrable Securities, register
or qualify or cooperate with the Registered Holders, the underwriters, if any,
and respective counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of such jurisdictions as the Registered Holders or an underwriter
reasonably requests in writing; keep each such registration or qualification
effective during the period the Registration Statement is required to be kept
effective and do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by the applicable Registration Statement; provided, however, that the
Company will not be required in connection therewith or as a condition thereto
to qualify generally to do business or subject itself to general service of
process in any such jurisdiction where it is not then so subject.
 
9.1.9           Upon the occurrence of any event contemplated by Section
9.1.3(ii)-(vii) above, prepare, to the extent required, a supplement or
post-effective amendment to the applicable Registration Statement or related
prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchaser of the
Registrable Securities being sold thereunder, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
9.1.10                      If the Registrable Securities to be covered by such
registration are to be offered in an underwritten offering: (i) make such
representations and warranties to the Registered Holders as to the Registration
Statement, prospectus and documents incorporated by reference, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Company and updates thereof with respect to the
Registration Statement and the prospectus in the form, scope and substance which
are customarily delivered in underwritten offerings; (iii) enter into an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings; (iv) obtain comfort letters and updates thereof from the
Company’s independent certified public accountants addressed to the Registered
Holders and the underwriters, if any, such letters to be in customary form and
covering matters of the type customarily covered in comfort letters by
accountants in connection with underwritten offerings; (v) cause the
underwriting agreement to include indemnification provisions and procedures
customarily included in underwriting agreements in underwritten offerings; and
(vi) the Company shall deliver such documents and certificates as may be
requested by the Registered Holders and the managing underwriters, if any, to
evidence compliance with clause (i) above and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement or as and to the extent required thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
9.1.11                      Make available for inspection by a representative of
the Registered Holders, any underwriter participating in any disposition
pursuant to such registration, and any attorney or accountant retained by the
Registered Holders or such underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such representative, underwriter, attorney or accountant in
connection with such registration; provided, that any records, information or
documents that are designated by the Company in writing as confidential shall be
kept confidential by such Persons unless disclosures of such records,
information or documents is required by court or administrative order.
 
9.1.12                      Otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the SEC and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder, no later than
90 days after the end of any 12-month period (i) commencing at the end of any
fiscal quarter in which Registrable Securities are sold to underwriters in a
firm or best efforts underwritten offering and (ii) beginning with the first day
of the Company’s first fiscal quarter next succeeding each sale of Registrable
Securities after the effective date of a Registration Statement, which
statements shall cover said 12-month periods, and which requirement shall be
satisfied if the Company timely files complete and accurate information on Forms
10-Q, 10-K and 8-K under the Exchange Act.
 
9.1.13                      Use its reasonable best efforts to list all
Registrable Securities covered by the Registration Statement on the NYSE MKT and
any other securities exchange or trading market on which any of the equity
securities of the Company of the same class as the Registrable Securities are
then listed.
 
9.1.14                      At all times during the term of this Agreement,
maintain the effectiveness of the registration of the Earthstone Common Stock
under the Exchange Act and use its reasonable best efforts to prepare and file
in a timely manner all documents and reports required by the Exchange Act.
 
9.1.15                      If the Company, in the exercise of its reasonable
judgment, objects to any change requested by the Registered Holders or the
underwriters, if any, to any Registration Statement or prospectus or any
amendments or supplements thereto (including documents incorporated or to be
incorporated therein by reference) as provided for in this Section 9, the
Company shall not be obligated to make any such change and such Registered
Holders may withdraw their Registrable Securities from such registration, in
which event (i) the Company shall pay all registration expenses (including its
counsel fees and expenses) incurred in connection with such Registration
Statement or amendment thereto or prospectus or supplement thereto, and (ii) in
the case of a registration being effected pursuant to Section 2, such
registration shall not count as one of the registrations the Company is
obligated to effect pursuant to Section 2.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 10.                      Indemnification.
 
10.1           In the event of any registration of any securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Stockholders, any underwriter and each other Person, if any, who
controls a Stockholder or underwriter within the meaning of the Securities Act,
and the respective officers, directors, partners, managers, members and
employees of such Stockholders, underwriters and controlling Persons, from and
against any and all losses, claims, damages or liabilities, joint or several, to
which any such indemnified Person may become subject, under the Securities Act
or otherwise, insofar as such losses, claims, damages or liabilities (or action
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in a Registration
Statement or preliminary prospectus or final or summary prospectus contained
therein, or any amendment or supplement thereto, and any other document prepared
by the Company and provided to Registered Holders for their use in connection
with the registered offering, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein (in the case of a prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse such indemnified Persons for any
reasonable legal and other expenses incurred by them in connection with
investigating or defending any such action or claim, excluding any amounts paid
in settlement of any litigation, commenced or threatened, if such settlement is
effected without the prior written consent of the Company; provided, however,
that the Company will not be liable to an indemnified Person in any such case to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon an untrue statement or omission or alleged untrue statement or
omission made in a Registration Statement, preliminary prospectus or final or
summary prospectus or any amendment or supplement thereto or other document, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such indemnified Person, specifically for use in the
preparation thereof; and provided further, that the indemnity agreement
contained in this Section 10 with respect to any preliminary prospectus shall
not inure to the benefit of any indemnified Person using the same in respect of
any loss, claim, damage, liability or action asserted by someone who purchased
shares from such Person if a copy of an amended preliminary prospectus or
prospectus supplement was delivered by the Company to the Registered Holders and
the underwriters, if any, prior to the pricing of the sale of the securities (if
an underwritten offering) or prior to the effectiveness of the Registration
Statement, but was not delivered to the purchaser of the securities from the
indemnified Person, and the untrue statement or omission or alleged untrue
statement or omission of a material fact contained in such preliminary
prospectus was corrected in the amended preliminary prospectus or prospectus
supplement.
 
10.2           In the event of any registration of securities under the
Securities Act pursuant to this Agreement, the Registered Holders, severally and
not jointly, will indemnify and hold harmless the Company, each of its directors
and officers, any underwriter and each other Person, if any, who controls the
Company or such underwriter within the meaning of the Securities Act, against
any losses, claims, damages or liabilities to which any such indemnified Person
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or action in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such Registration Statement or preliminary prospectus
or final or summary prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein (in the case of a prospectus or preliminary
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse such indemnified Persons for any reasonable legal
and other expenses incurred by them in connection with investigating or
defending any such action or claim, excluding any amounts paid in settlement of
any litigation, commenced or threatened, if such settlement is effected without
the prior written consent of the indemnifying Registered Holder; but in all
cases only if, and to the extent that any such loss, claim, damage, liability or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission therein made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the indemnifying Registered Holder specifically for use in the preparation
thereof. Notwithstanding the foregoing, the amount of the indemnity provided by
each Registered Holder pursuant to this Section 10 shall not exceed the net
proceeds received by such Registered Holder in the related registration and
sale.
 
 
9

--------------------------------------------------------------------------------

 
 
 
10.3            Promptly after receipt by a party entitled to indemnification
under Section 10.1 or 10.2 hereof of notice of the commencement of any action,
such indemnified party will, if a claim in respect thereof is to be made against
the indemnifying party under either of such Sections, notify the indemnifying
party in writing of the commencement thereof. In case any such action is brought
against the indemnified party and it shall so notify the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it so chooses, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party that it so chooses, such indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, that if the indemnifying party fails to take reasonable steps necessary
to diligently defend such claim within twenty (20) days after receiving notice
from the indemnified party that the indemnified party believes the indemnifying
party has failed to take such steps, the indemnified party may assume its own
defense and the indemnifying party shall be liable for any expenses therefor.
The indemnity and contribution agreements in this Section 10 are in addition to
any liabilities which the indemnifying parties may have pursuant to law.
 
10.4           If the indemnification provided for in this Section 10 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein, or
is insufficient to hold the indemnified party harmless therefrom, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in this Section 10, any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 11.                      Sales under Rule 144. With a view to making
available to the Stockholders the benefits of Rule 144 promulgated under the
Securities Act and any other similar rule or regulation of the SEC that may at
any time permit the Stockholders to sell the Registrable Securities without
registration, the Company agrees to:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in Rule 144 (or any successor provision);
 
(b)           use reasonable best efforts to file with the SEC in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act; and
 
(c)           furnish to any Stockholder forthwith upon request (i) a written
statement by the Company that it has complied with the foregoing requirements
and (ii) such other information as may be reasonably requested by Stockholder in
availing itself of any rule or regulation of the SEC which permits the selling
of any such securities without registration.
 
Section 12.                      Removal of Legend. The Company agrees, to the
extent allowed by law, to remove any legends on certificates representing
Registrable Securities describing transfer restrictions applicable to such
securities (i) upon the sale of such securities pursuant to an effective
Registration Statement under the Securities Act or in accordance with the
provisions of Rule 144 under the Securities Act, or (ii) upon the written
request of any holder of Registrable Securities if such securities may then be
sold without restriction under Rule 144.
 
Section 13.                      Notices. Any notice to be given by any party
hereunder to any other shall be in writing, mailed by certified or registered
mail, return receipt requested, or via overnight delivery service and shall be
addressed to the other parties at the addresses listed on the signature pages
hereof. Notice shall be deemed effective upon receipt or refusal.
 
Section 14.                      Modification. Notwithstanding anything to the
contrary in this Agreement or otherwise, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing and
signed by the Company and the Stockholders holding not less than 75% of the
Registrable Securities then outstanding. Any such modification, amendment or
waiver shall be binding on all holders of Registrable Securities and all Persons
who may thereafter acquire any Registrable Securities.
 
Section 15.                      Non-Waiver. The failure to enforce at any time
any of the provisions of this Agreement, or to require at any time performance
by any other party of any of the provisions hereof, shall in no way be construed
to be a waiver of such provisions.
 
Section 16.                      Partial Invalidity. If any clause, sentence,
paragraph, section or part of this Agreement shall be deemed invalid,
unenforceable or against public policy, the part that is invalid, unenforceable
or contrary to public policy shall not affect, impair, invalidate or nullify the
remainder of this Agreement, but the invalidity, unenforceability or
contrariness to public policy shall be confined only to the clause, sentence,
paragraph, section or part of this Agreement so invalidated, unenforceable or
against public policy.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 17.                      Termination of Registration Right. No
Stockholder shall be entitled to exercise any right provided for in this
Agreement after the third anniversary of the Closing of the transactions
contemplated by the Exchange Agreement (the “Termination Date”). Notwithstanding
any other provision of this Agreement to the contrary, the registration rights
granted under Section 2 will terminate prior to the Termination Date as to any
Stockholder upon the first day the Stockholder is able to sell all of the
Registrable Securities owned by such Holder under Rule 144 within any given
three-month period.
 
Section 18.                      Construction. The language in all parts of this
Agreement shall in all cases be construed simply, according to its fair meaning,
and shall not be construed strictly for or against either of the parties hereto.
 
Section 19.                      Governing Law. This Agreement shall be governed
and construed according to the laws of the State of Delaware, without regard to
its conflicts of law principles.
 
Section 20.                       Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute but one and the same instrument.
 
Section 21.                      Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
 
Section 22.                      Specific Performance. The parties agree that,
to the extent permitted by law, (i) the obligations imposed on them in this
Agreement are special, unique and of an extraordinary character, and that in the
event of a breach by any such party damages would not be an adequate remedy and
(ii) the other party shall be entitled to specific performance and injunctive
and equitable relief in addition to any other remedy to which it may be entitled
at law or in equity.
 
[Signature Pages Follow]
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
EARTHSTONE ENERGY, INC.
 
 
 
By: ________________________________________          
Name:           Ray Singleton
Title:           President and Chief Executive Officer
 
Address for Notice:
 
Earthstone Energy, Inc.
633 Seventeenth Street, Suite 2320
Denver, Colorado 80202
Attention: Chief Executive Officer
Fax: (303) 773-8099
 
 
OAK VALLEY RESOURCES, LLC
 
 
 
By: _________________________________________
Name:           Frank Lodzinski
Title:           Chief Executive Officer
 
Address for Notice:
 
Oak Valley Resources, LLC
110 Cypress Station Drive, Suite 220
Houston, Texas 77090
Attention: Frank A. Lodzinski
Fax: (281) 298-4272
 
With a copy (which shall not constitute notice) to:
 
Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, Colorado 80202
Attention:  Reid A. Godbolt
Fax: (303) 573-8133
 
 
 
13

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Securities to be Acquired by Oak Valley Resources, LLC to the Exchange Agreement
 
 
1.           [   ] shares of Earthstone Common Stock, $0.001 par value per
share.
 
 
 
14

--------------------------------------------------------------------------------

 
Schedule 2
 
Other Agreements Pertaining to Registration of Common Stock
 
 
None
 
15

--------------------------------------------------------------------------------

 